Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

December 29, 2011

among

SYSCO CORPORATION

and

SYSCO INTERNATIONAL, ULC, a British Columbia unlimited liability company,

as Borrowers,

THE LENDERS PARTY HERETO,

THE GUARANTORS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as U.S. Administrative Agent,

and

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as Canadian Administrative Agent

* * *

BANK OF AMERICA, N.A.,

TORONTO DOMINION (TEXAS) LLC

and

WELLS FARGO BANK, N.A.,

AS SYNDICATION AGENTS

and

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE FENNER & SMITH, INCORPORATED,

TD SECURITIES (USA) LLC

and

WELLS FARGO SECURITIES, LLC,

AS JOINT BOOKRUNNERS AND JOINT LEAD ARRANGERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01

   Defined Terms      1   

SECTION 1.02

   Classification of Loans and Borrowings      21   

SECTION 1.03

   Terms Generally      21   

SECTION 1.04

   Accounting Terms: GAAP      21   

SECTION 1.05

   Exchange Rate Calculations      22    ARTICLE II The Credits      22   

SECTION 2.01

   Commitments      22   

SECTION 2.02

   Loans and Borrowings      23   

SECTION 2.03

   Requests for Revolving Borrowings      23   

SECTION 2.04

   Swingline Loans      24   

SECTION 2.05

   Letters of Credit      26   

SECTION 2.06

   Funding of Borrowings and B/A Drawings      29   

SECTION 2.07

   Bankers’ Acceptances      30   

SECTION 2.08

   Interest Elections and Contract Periods      33   

SECTION 2.09

   Termination and Reduction of Commitments      35   

SECTION 2.10

   Repayment of Loans and B/As; Evidence of Debt      36   

SECTION 2.11

   Prepayment of Loans      37   

SECTION 2.12

   Fees      38   

SECTION 2.13

   Interest      39   

SECTION 2.14

   Alternate Rate of Interest      40   

SECTION 2.15

   Increased Costs      41   

SECTION 2.16

   Break Funding Payments      42   

SECTION 2.17

   Taxes      43   

SECTION 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      46   

SECTION 2.19

   Mitigation Obligations Replacement of Lenders      48   

SECTION 2.20

   Increase in Commitments      48   

SECTION 2.21

   Extension of Maturity Date      50   

SECTION 2.22

   Defaulting Lenders      51    ARTICLE III Representations and Warranties     
54   

SECTION 3.01

   Organization Powers      54   

SECTION 3.02

   Authorization; Enforceability      54   

SECTION 3.03

   Governmental Approvals; No Conflicts      54   

SECTION 3.04

   Financial Condition; No Material Adverse Change      54   

SECTION 3.05

   Properties      55   

SECTION 3.06

   Litigation and Environmental Matters      55   

SECTION 3.07

   Subsidiaries      55   

SECTION 3.08

   Compliance with Laws and Agreements      56   

SECTION 3.09

   Investment Company Status      56   

SECTION 3.10

   Taxes      56   

SECTION 3.11

   ERISA      56    ARTICLE IV Conditions      56   

SECTION 4.01

   Effective Date      56   

 

i



--------------------------------------------------------------------------------

SECTION 4.02

  Each Credit Event      57    ARTICLE V Affirmative Covenants      58   

SECTION 5.01

  Financial Statements; Ratings Change and Other Information      58   

SECTION 5.02

  Notices of Material Events      59   

SECTION 5.03

  Existence; Conduct of Business      60   

SECTION 5.04

  Payment of Obligations      60   

SECTION 5.05

  Maintenance of Properties; Insurance      60   

SECTION 5.06

  Books and Records; Inspection Rights      60   

SECTION 5.07

  Compliance with Laws      61   

SECTION 5.08

  Use of Proceeds      61   

SECTION 5.09

  Guarantors      61    ARTICLE VI Negative Covenants      61   

SECTION 6.01

  Liens      61   

SECTION 6.02

  Sale and Leaseback Transactions      63   

SECTION 6.03

  Ratio of Indebtedness to Capitalization      64   

SECTION 6.04

  Consolidation, Merger or Acquisition      64   

SECTION 6.05

  Dispositions      64    ARTICLE VII Events of Default      64   

SECTION 7.01

  Events of Default      64   

SECTION 7.02

  CAM Exchange      66   

SECTION 7.03

  Letters of Credit      68    ARTICLE VIII Guarantee      69   

SECTION 8.01

  Guarantee of Canadian Obligations      69   

SECTION 8.02

  Guarantee of Company Obligations      71    ARTICLE IX The Agents      72   
ARTICLE X Miscellaneous      74   

SECTION 10.01

  Notices      74   

SECTION 10.02

  Waivers; Amendments      75   

SECTION 10.03

  Expenses; Indemnity; Damage Waiver      76   

SECTION 10.04

  Successors and Assigns      78   

SECTION 10.05

  Survival      81   

SECTION 10.06

  Counterparts; Integration; Effectiveness      81   

SECTION 10.07

  Severability      82   

SECTION 10.08

  Right of Setoff      82   

SECTION 10.09

  Governing Law; Jurisdiction; Consent to Service of Process      82   

SECTION 10.10

  WAIVER OF JURY TRIAL      83   

SECTION 10.11

  Headings      83   

SECTION 10.12

  Confidentiality      83   

SECTION 10.13

  Interest Rate Limitation      84   

SECTION 10.14

  Conversion of Currencies      84   

SECTION 10.15

  USA Patriot Act      85   

SECTION 10.16

  Independence of Covenants      85   

SECTION 10.17

  No Advisory or Fiduciary Responsibility      85   

SECTION 10.18

  Waiver of Notice of Termination Under Existing Credit Agreement      85   

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 3.07 — Subsidiaries

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Joinder

Exhibit C — Form of Borrowing Request

Exhibit D — Form of Swingline Loan Request

Exhibit E — Form of Letter of Credit Request

Exhibit F — Form of B/A Request

Exhibit G — Form of Interest Election Request

 

iii



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (the “Agreement”) is to be effective as of December 29,
2011, among SYSCO Corporation, a Delaware corporation, SYSCO International, ULC,
a British Columbia unlimited liability company, the subsidiaries designated as
guarantors herein, the Lenders party hereto, JPMorgan Chase Bank, N.A., as U.S.
Administrative Agent, and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent.

For and in consideration of the premises and the promises herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged by each party hereto, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” has the meaning assigned to such term in Section 6.04.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by an Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the U.S. Administrative Agent and the Canadian Administrative
Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the U.S. Prime Rate in effect on such day (or, in the case of Loans or
Borrowings made by the Canadian Lenders pursuant to the Canadian Commitments
denominated in U.S. Dollars, the rate per annum announced from time to time by
the Canadian Administrative Agent as its U.S. base rate in effect at its office
in Toronto), (b) the Federal Funds Effective Rate in effect on such day plus
 1/2 of 1% and (c) the Adjusted LIBO Rate for an interest period of one month
plus 1%. Any change in the Alternate Base Rate due to a change in the U.S. Prime
Rate, the U.S. base rate in effect in Toronto, the Federal Funds Effective Rate
or the Adjusted LIBO Rate shall be effective from and including the effective
date of such change in the Prime Rate, the U.S. base rate in effect in Toronto,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

1



--------------------------------------------------------------------------------

“Applicable Agent” means (a) with respect to a Loan or Borrowing made by the
Company, and with respect to any payment hereunder that does not relate to a
particular Loan or Borrowing, the U.S. Administrative Agent, and (b) with
respect to a Loan or Borrowing denominated in Canadian Dollars or B/A, the
Canadian Administrative Agent.

“Applicable Percentage” means, (a) with respect to any U.S. Lender, the
percentage of the aggregate U.S. Commitments represented by such Lender’s U.S.
Commitment or (b) with respect to any Canadian Lender, the percentage of the
aggregate Canadian Commitments represented by such Lender’s Canadian Commitment;
provided that in the case of Section 2.22 when a Defaulting Lender shall exist,
“Applicable Percentage” shall be determined without regard to any Defaulting
Lender’s Commitment. If the U.S. Commitments or Canadian Commitments, as
applicable, have terminated or expired, the Applicable Percentages shall be
determined based upon the U.S. Commitments or Canadian Commitments, as
applicable, most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or B/A Drawing, or with respect to the facility fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“Eurodollar/ B/A Spread” or “Facility Fee Rate”, as the case may be, based upon
the ratings by S&P and Moody’s, respectively, applicable on such date to the
Index Debt:

 

Index Debt Ratings

   Facility Fee Rate     Eurodollar/B/A Spread  

Category 1
AA- or higher by S&P
Aa3 or higher by Moody’s

     0.045 %      0.58 % 

Category 2
A+ by S&P
A1 by Moody’s

     0.06 %      0.69 % 

Category 3
A by S&P
A2 by Moody’s

     0.08 %      0.795 % 

Category 4
A- by S&P
A3 by Moody’s

     0.10 %      0.90 % 

Category 5
BBB+ or lower by S&P
Baa1 or lower by Moody’s

     0.125 %      1.00 % 

For purposes of the foregoing, (i) if only one of Moody’s or S&P shall have in
effect a rating for the Company’s Index Debt, then that single rating shall be
determinative; (ii) if the ratings established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings, i.e., that appearing in the numerically lower
Category, unless one of the two ratings is two or more Categories lower than the
other, in which case the Applicable Rate shall be determined by reference to the
Category

 

2



--------------------------------------------------------------------------------

next below that of the higher of the two ratings; and (iii) if the ratings
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if both such rating agencies
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agencies and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by an Agent, in the form of Exhibit A or any
other form approved by an Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“B/A” and “Banker’s Acceptances” means a bill of exchange governed by the Bills
of Exchange Act (Canada) or a depository bill issued in accordance with the
Depository Bills and Notes Act (Canada), denominated in Canadian Dollars, drawn
by the Canadian Borrower and accepted by a Canadian Lender in accordance with
the terms of this agreement.

“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect including any B/A Equivalent Loans made on
the same date and as to which a single Contract Period is in effect. For greater
certainty, all provisions of this Agreement which are applicable to B/As are
also applicable, mutatis mutandis, to B/A Equivalent Loans.

“B/A Equivalent Loan” has the meaning assigned to such term in Section 2.07(k).

“B/A Request” has the meaning assigned to such term in Section 2.07(c).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the U.S.
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or the Canadian Borrower.

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) where the context requires,
a B/A Drawing, or (c) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in U.S.
Dollars, US$20,000,000 and (b) in the case of a Borrowing denominated in
Canadian Dollars, Cdn.$20,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in U.S.
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn.$5,000,000.

“Borrowing Request” has the meaning specified in Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market, and
(b) when used in connection with a Borrowing denominated in Canadian Dollars,
the term “Business Day” shall also exclude any day on which banks are not open
for business in Toronto.

“CAM” means the mechanism for the allocation and exchange of interests in Loans
and other extensions of credit hereunder and collections in respect thereof
established in Section 7.02.

“CAM Exchange” means the exchange of the Lender’s interests provided for in
Section 7.02.

“CAM Exchange Date” means the date on which any event referred to in paragraph
(h) or (i) of Section 7.01 shall occur in respect of the Company.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate U.S. Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Specified Obligations owed to such Lender (whether or not at the time due
and payable) and such Lender’s participations in undrawn amounts of Letters of
Credit immediately prior to the CAM Exchange Date and (b) the denominator shall
be the aggregate U.S. Dollar Equivalent (as so determined) of the Specified
Obligations owed to all the Lenders (whether or not at the time due and payable)
and the aggregate undrawn amount of all Letters of Credit immediately prior to
the CAM Exchange Date.

 

4



--------------------------------------------------------------------------------

“Canadian Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch,
in its capacity as Canadian administrative agent for the Lenders hereunder.

“Canadian Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the interest rate per annum publicly announced from time to time
by the Canadian Administrative Agent as its reference rate in effect on such day
at its principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the interest rate per annum equal
to the sum of (i) the CDOR Rate on such day (or, if such rate is not so reported
on the Reuters Screen CDOR Page, the average of the rate quotes for bankers’
acceptances denominated in Canadian Dollars with a term of 30 days received by
the Canadian Administrative Agent at approximately 10:00 a.m., Toronto time, on
such day (or, if such day is not a Business Day, on the next preceding Business
Day) from one or more banks of recognized standing selected by it) and
(ii) 0.50% per annum.

“Canadian Borrower” means SYSCO International, ULC, a British Columbia unlimited
liability company.

“Canadian Commitment” means, with respect to each Lender, the commitment of such
Lender to make Canadian Revolving Loans and to accept and purchase or arrange
for the purchase of B/As hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Canadian Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20, and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Canadian
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Canadian Commitment, as
applicable. The initial aggregate amount of the Lenders’ Canadian Commitments is
US$100,000,000.

“Canadian Dollars” or “Cdn.$” means lawful currency of Canada.

“Canadian Lender” means a Lender with a Canadian Commitment or Canadian
Revolving Credit Exposure.

“Canadian Obligations” has the meaning assigned to such term in Section 8.01(a).

“Canadian Resident” means at any time, a Person who at that time (a) is not a
non-resident of Canada for purposes of the Canadian Tax Act or (b) is (i) an
authorized foreign bank deemed to be resident in Canada for purposes of Part
XIII of the Canadian Tax Act and (ii) in the case of any Canadian Revolving Loan
to the Canadian Borrower, is making or holding such Canadian Revolving Loan as
part of its Canadian banking business.

 

5



--------------------------------------------------------------------------------

“Canadian Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of such Lender’s Canadian
Revolving Loans denominated in U.S. Dollars outstanding at any time, (b) the
U.S. Dollar Equivalent of the aggregate principal amount of such Lender’s
Canadian Revolving Loans denominated in Canadian Dollars outstanding at such
time and (c) the U.S. Dollar Equivalent of the aggregate face amount of the B/As
accepted by such Lender and outstanding at such time. “Canadian Revolving Loan”
means a Loan made by a Canadian Lender pursuant to Section 2.01(b).

“Canadian Tax Act” means the Income Tax Act (Canada), as amended from time to
time.

“Capital Lease” means any lease in respect of which the lessee’s obligations
constitute Capital Lease Obligations.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capitalization” means, without duplication, at any date, the sum of the
Indebtedness of the Company and the Subsidiaries outstanding on such date, plus
the amount set forth opposite the caption “total shareholders’ equity” or any
similar caption on the consolidated balance sheet, prepared in accordance with
GAAP, of the Company and the Subsidiaries, as of such date.

“CDOR Rate” means, on any date, an interest rate per annum equal to the average
discount rate applicable to bankers’ acceptances denominated in Canadian Dollars
with a term of 30 days (for purposes of the definition of “Canadian Alternate
Base Rate”) or with a term equal to the Contract Period of the relevant B/As
(for purposes of the definition of “Discount Rate”) appearing on the Reuters
Screen CDOR Page (or on any successor or substitute page of such Screen, or any
successor to or substitute for such Screen, providing rate quotations comparable
to those currently provided on such page of such Screen, as determined by the
Canadian Administrative Agent from time to time) at approximately 10:00 a.m.,
Toronto time, on such date (or, if such date is not a Business Day, on the next
preceding Business Day).

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any Law, (b) any change in
any Law or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, regulations, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or any Governmental Authority with respect to the implementation of
the Basel III Accord shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

6



--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan, Borrowing or Revolving Credit
Exposure, refers to whether such Loan, or the Loans comprising such Borrowing,
are U.S. Revolving Loans, Canadian Revolving Loans or Swingline Loans, or, in
the case of Revolving Credit Exposure, whether such Revolving Credit Exposure is
U.S. Revolving Credit Exposure or Canadian Revolving Credit Exposure and (b) any
Commitment, refers to whether such Commitment is a U.S. Revolving Commitment or
a Canadian Revolving Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Canadian Commitment or a U.S. Commitment.

“Commitment Increase” has the meaning assigned to such term in Section 2.20(b).

“Company” means SYSCO Corporation, a Delaware corporation.

“Company Obligations” has the meaning assigned to such term in Section 8.02(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of the accounts of the Company and
the Subsidiaries in accordance with GAAP, including principles of consolidation
consistent with those applied in the preparation of the consolidated financial
statements referred to in Section 3.04, except as otherwise expressly provided
in Section 1.04.

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60 or 90 days
(or, with the consent of each Canadian Lender, 180 days) thereafter, as the
Canadian Borrower may elect; provided that if such Contract Period would end on
a day other than a Business Day, such Contract Period shall be extended to the
next succeeding Business Day.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means any Agent, any Issuing Bank, the Swingline Lender or any
other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, (b) has notified either Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or

 

7



--------------------------------------------------------------------------------

expect to comply with any of its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the U.S. Administrative Agent (a copy of which shall
promptly be shared with the Company), or (d) has become the subject of a
Bankruptcy Event.

“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.

“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Canadian Lender which is a Schedule I Lender, (i) the CDOR Rate
applicable to such B/A or (ii) if the discount rate for a particular Contract
Period is not quoted on the Reuters Screen CDOR Page, the arithmetic average (as
determined by the Canadian Administrative Agent) of the percentage discount
rates (expressed as a decimal and rounded upward, if necessary, to the nearest
1/100 of 1%) quoted to the Canadian Administrative Agent by the Schedule I
Reference Lender as the percentage discount rate at which each such bank would,
in accordance with its normal practices, at approximately 10:00 a.m., Toronto
time, on such day, be prepared to purchase bankers’ acceptances accepted by such
bank having a face amount and term comparable to the face amount and Contract
Period of such B/A, and (b) for a Canadian Lender which is a Non-Schedule I
Lender, the lesser of (i) the CDOR Rate applicable to such B/A plus 0.10% per
annum and (ii) the arithmetic average (as determined by the Canadian
Administrative Agent) of the percentage discount rates (expressed as a decimal
and rounded upward, if necessary, to the nearest 1/100 of 1%) quoted to the
Canadian Administrative Agent by the Non-Schedule I Reference Lenders as the
percentage discount rate at which each such bank would, in accordance with its
normal practices, at approximately 10:00 a.m., Toronto time, on such day, be
prepared to purchase bankers’ acceptances accepted by such bank having a face
amount and term comparable to the face amount and Contract Period of such B/A.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02), which
date is the first date appearing above.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

8



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Company or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

9



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, for purposes of determining the U.S. Dollar
Equivalent of Canadian Dollars, the rate at which Canadian Dollars may be
exchanged into U.S. Dollars as set forth on the Bank of Canada Exchange Rate
Page for Canadian Dollars (or, if not so quoted, the spot rate of exchange
quoted for wholesale transactions made by the Canadian Administrative Agent in
Toronto, Ontario) at 10:00 a.m., Local Time, on such day; provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Canadian Administrative Agent and the Company or, in the absence of such
an agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the U.S. Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted at or about such time as the U.S. Administrative Agent shall elect
after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of U.S. Dollars for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Canadian Administrative
Agent may use any reasonable method it deems applicable to determine such rate,
and such determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to any Recipient or any other recipient of
any payment to be made by or on account of any obligation of a Borrower
hereunder, (a) income, franchise, taxable margin or similar taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender or Issuing Bank, in
which its applicable lending office is located, (b) Other Connection Taxes,
(c) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above,
(d) any withholding tax that is imposed (other than solely as a result of the
operation of the CAM) (i) by the United States of America on payments made by
the Company or (ii) by Canada (or any political subdivision thereof) on payments
made by the Canadian Borrower, in any case to the extent such tax (A) is in
effect and would apply as of the date such Recipient becomes a party to this
Agreement or (B) relates to payments received by a Lender Affiliate or a new
lending office designated by such Lender and is in effect and would apply at the
time such Lender Affiliate or such lending office is designated, in each case
except to the extent that such Lender, Agent or Lender Affiliate (or assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 2.17(a), (e) any withholding tax that
is attributable to such Recipient’s failure to comply with Section 2.17(e),
(f) Taxes imposed by any jurisdiction (i) in which a Borrower is not organized
or resident for tax purposes, (ii) through which no payment is made by or on
behalf of a Borrower under this Agreement, and (iii) with respect to which there
is no other connection between the making of a payment by or on behalf of a
Borrower under this Agreement and such jurisdiction that would directly result
in the imposition of Taxes by such jurisdiction on that payment and (g) any
taxes imposed under FATCA.

 

10



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement dated as of November 4,
2005, among the Company, the Canadian Borrower, the lenders party thereto,
JPMorgan Chase Bank, N.A., as U.S. administrative agent and JPMorgan Chase Bank,
N.A., Toronto Branch, as Canadian administrative agent, as the same has been
amended or otherwise supplemented to date.

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version), and any current or future regulations or official
interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the U.S. Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

“Foreign Lender” means any Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (ii) any notice to; (iii) any declaration of or with; or (iv) any
registration by or with, or any other action or deemed action by or on behalf
of, any Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment

 

11



--------------------------------------------------------------------------------

thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Guarantor” means each Person listed on the signature pages hereto as a
Guarantor and each Person that becomes a Guarantor hereafter pursuant to
Section 5.09. For avoidance of doubt, a Person that is released as a “Guarantor”
pursuant to Section 5.09 shall no longer constitute a “Guarantor” for purposes
of this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.20(b).

“Increasing Lender” has the meaning assigned to such term in Section 2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or accrued liabilities, incurred or accrued in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others and (g) all Capital Lease Obligations of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Initial Loans” has the meaning assigned to such term in Section 2.20(b).

“Interest Election Request” has the meaning assigned to such term in
Section 2.08(b).

 

12



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or any Canadian Alternate Base Rate Loan, the last day of each
March, June, September and December, (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each participating Lender, nine or twelve months)
thereafter, as the Company may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Eurodollar Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and any other Lender as
agreed by the Borrower, such Lender and the U.S. Administrative Agent, each in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.05(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joinder” means an agreement in the form of Exhibit B executed pursuant to
Section 5.09(b).

“Joint Bookrunners and Joint Lead Arrangers” means J.P. Morgan Securities LLC,
Merrill Lynch, Pierce Fenner & Smith, Incorporated, TD Securities (USA) LLC and
Wells Fargo Securities, LLC, in their capacity as Joint Bookrunners and Joint
Lead Arrangers hereunder.

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Governmental Approvals and orders of all Governmental Authorities,
whether now or hereafter in effect.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time. The LC Exposure of any U.S. Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

 

13



--------------------------------------------------------------------------------

“Lenders” means mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means each letter of credit issued pursuant to this
Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters, providing rate
quotations comparable to those currently provided on such page, as determined by
the U.S. Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for U.S. Dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which U.S. Dollar deposits of US$5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the U.S.
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, encumbrance, charge
or security interest; provided, precautionary or other filings filed in
connection with operating leases of the Company or any Subsidiary shall not
constitute Liens.

“Loan” means a loan made by a Lender to a Borrower pursuant to this Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in U.S.
Dollars, New York City time and (b) with respect to a Loan or Borrowing
denominated in Canadian Dollars, or a B/A, Toronto time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Company to perform any of
its obligations under this Agreement or (c) the rights of the Agents and the
Lenders against the Company under any material provision of this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and B/A), or obligations in respect of one or more Swap Agreements, of
any one or more of the Company and the Subsidiaries in an aggregate principal
amount exceeding US$150,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

 

14



--------------------------------------------------------------------------------

“Maturity Date” means, subject to extension pursuant to
Section 2.21, December 29, 2016.

“Maximum Rate” has the meaning set forth in Section 10.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Worth” means, with respect to any Person, the excess, if any, of the assets
of such Person over the liabilities of such Person, each to be determined in
accordance with GAAP consistent with those applied in the preparation of the
consolidated financial statements referred to in Section 3.04.

“Non-Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Non-Schedule I Lender” means any Canadian Lender not named on Schedule I to the
Bank Act (Canada).

“Non-Schedule I Reference Lenders” means JPMorgan Chase Bank, N.A., Toronto
Branch and Toronto Dominion (Texas) LLC.

“Obligations” means the obligations of each Borrower and each Guarantor
hereunder in respect of the payment of (a) the principal of and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) all payments required to be made by the Company under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral, (c) all reimbursement obligations of the
Canadian Borrower in respect of B/As accepted hereunder and (d) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrowers or either of them under this
Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan or this Agreement).

 

15



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes or other similar charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Investment” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements and reverse repurchase agreements
with a term of not more than one year for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;

(g) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;

 

16



--------------------------------------------------------------------------------

(h) “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;

(i) tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency; and

(j) shares of any money market mutual fund rated as least AAA or the equivalent
thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or any other
mutual fund at least 95% of whose assets consist of the type specified in
clauses (a) through (f) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Recipient” means, as applicable, (a) any Agent, (b) any Lender (c) any Issuing
Bank and (d) any Participant.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Revolving Credit Exposure” means U.S. Revolving Credit Exposure or Canadian
Revolving Credit Exposure.

“Revolving Loan” means a U.S. Revolving Loan or Canadian Revolving Loan.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any Person whereby a seller or a transferor shall sell or otherwise
transfer any real or personal property and then or thereafter lease (whether
pursuant to a Capital Lease or otherwise) or repurchase under an extended
purchase contract, the same or similar property from the purchaser or the
transferee of such property.

 

17



--------------------------------------------------------------------------------

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

“Schedule I Reference Lender” means TD Securities (USA) LLC.

“Senior Notes” means the senior notes and debentures of the Company issued
pursuant to a supplemental indenture to the Indenture dated as of June 15, 1995
between the Company and The Bank of New York Mellon Trust Company, N.A., as
successor trustee.

“Significant Subsidiary” means a Subsidiary that meets either of the following
conditions:

(a) the total assets (after intercompany eliminations) of the Subsidiary exceed
ten percent (10%) of the total assets of the Company and the Subsidiaries on a
Consolidated basis, consolidated as of the end of the most recently completed
fiscal year; or

(b) the income from continuing operations before income taxes, extraordinary
items and cumulative effect of a change in accounting principle of the
Subsidiary exclusive of amounts attributable to any non-controlling interests
exceeds ten percent (10%) of the income of the Company and the Subsidiaries on a
Consolidated basis, consolidated for the most recently completed fiscal year.

“Specified Obligations” means Obligations of the Borrowers consisting of the
principal and interest of Loans, reimbursement obligations in respect of any
B/As accepted hereunder, reimbursement obligations in respect of LC
Disbursements and fees payable hereunder to the Lenders.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the U.S. Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.20(b).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date,

 

18



--------------------------------------------------------------------------------

as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement, provided that such term shall not
include any forward or future contract entered into in the ordinary course of
business by the Company or a Subsidiary which contemplates the actual delivery
of a commodity and is not entered into for speculative purposes.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any U.S.
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrowers
and Guarantors of this Agreement and each promissory note (if any) requested by
a Lender as contemplated by Section 2.10(e), the borrowing of Loans hereunder,
the issuance of Letters of Credit hereunder and purchase and acceptance of B/As
hereunder, the use of proceeds thereof and the guarantee of the Canadian
Obligations by the Company and the Company Obligations by the Guarantors.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the Canadian Alternate Base Rate.

“U.S. Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
U.S. administrative agent for the Lenders hereunder.

 

19



--------------------------------------------------------------------------------

“U.S. Commitment” means, with respect to each Lender, the commitment of such
Lender to make U.S. Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s U.S. Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20, and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s U.S.
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its U.S. Commitment, as
applicable. The initial aggregate amount of the Lenders’ U.S. Commitments is
US$900,000,000.

“U.S. Dollars” or “US$” means lawful currency of the United States.

“U.S. Dollar Equivalent” means, on any date of determination, (a) with respect
to any amount in U.S. Dollars, such amount, and (b) with respect to any amount
in Canadian Dollars, the equivalent in U.S. Dollars of such amount determined by
the U.S. Administrative Agent using the Exchange Rate then in effect.

“U.S. Lender” means a Lender with a U.S. Commitment or U.S. Revolving Credit
Exposure.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“U.S. Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of such Lender’s U.S. Revolving
Loans outstanding at such time plus (b) such Lender’s LC Exposure and Swingline
Exposure at such time.

“U.S. Revolving Loan” means a Loan made by a U.S. Lender pursuant to
Section 2.01(a).

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(e).

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) or other ownership interests representing 100% of the equity
are, at the time any determination is being made, owned by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

20



--------------------------------------------------------------------------------

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S.
Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar U.S. Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “U.S. Revolving Borrowing”) or by Type (e.g.,
a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar U.S.
Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms: GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the U.S. Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the U.S. Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of the
definitions of “Capital Lease” and “Capital Lease Obligations” and determining
compliance with any provision of this Agreement, the determination of whether a
lease is to be treated as an operating lease or capital lease shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of proposed Accounting Standards Update (ASU)
Leases (Topic 840) issued August 17, 2010, or any successor proposal.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

21



--------------------------------------------------------------------------------

SECTION 1.05 Exchange Rate Calculations. The Canadian Administrative Agent shall
determine the U.S. Dollar Equivalent of any Canadian Alternate Base Rate Loan or
B/A as of the date on which such Loan is made or B/A is accepted and purchased
and as of the last Business Day of each subsequent calendar quarter (each, a
“Reset Date”), in each case using the Exchange Rate for Canadian Dollars in
relation to U.S. Dollars in effect on the last Business Day of the calendar
quarter preceding the date of such Borrowing or acceptance and purchase (or, if
such Borrowing or acceptance and purchase occurs on the last Business Day of a
calendar quarter, on such Business Day) and as of the last Business Day of such
subsequent calendar quarter, as the case may be, and each such amount shall,
except as provided in the last two sentences of this Section, be the U.S. Dollar
Equivalent of such Canadian Alternate Base Rate Loan or B/A until the next Reset
Date. The Canadian Administrative Agent shall notify the Company and the Lenders
of each calculation of the U.S. Dollar Equivalent of each Borrowing and B/A.
Notwithstanding the foregoing, for purposes of Section 10.14 or any other
provision of this Agreement expressly requiring the use of a current exchange
rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in Canadian Dollars shall be translated into U.S. Dollars at the
Exchange Rate in effect on the date of such determination. For purposes of
Section 6.03, amounts in Canadian Dollars shall be translated into U.S. Dollars
at the currency exchange rates used in preparing the Company’s annual and
quarterly financial statements.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each U.S. Lender
agrees to make U.S. Revolving Loans to the Company in U.S. Dollars from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such U.S. Lender’s U.S. Revolving Credit Exposure exceeding
such U.S. Lender’s U.S. Commitment or (ii) the total U.S. Revolving Credit
Exposures exceeding the total U.S. Commitments.

(b) Subject to the terms and conditions set forth herein, each Canadian Lender
agrees from time to time during the Availability Period to make (i) Canadian
Revolving Loans to the Canadian Borrower in Canadian Dollars, including by means
of B/A or B/A Equivalent Loans, and (ii) Canadian Revolving Loans to the Company
in U.S. Dollars, in each case in an aggregate principal amount that will not
result in (A) such Canadian Lender’s Canadian Revolving Credit Exposure
exceeding such Canadian Lender’s Canadian Commitment or (B) the total Canadian
Revolving Credit Exposures exceeding the total Canadian Commitments.

(c) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

 

22



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Class made by the Lenders ratably in accordance with
their respective Commitments of such Class. B/A Drawings shall be made in
accordance with Section 2.07. The failure of any Lender to make any Loan (or
provide its share of any B/A Drawings) required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans (or provide its share of any B/A
Drawings) as required.

(b) Subject to Section 2.14, (i) each Borrowing of Revolving Loans denominated
in U.S. Dollars shall be comprised entirely of ABR Loans or Eurodollar Loans and
(ii) each Borrowing of Canadian Revolving Loans denominated in Canadian Dollars
shall be comprised entirely of B/A Drawings or Canadian Alternate Base Rate
Loans, in each case as the applicable Borrower may request pursuant to
Section 2.03 or as otherwise may be provided in this Agreement. Each Swingline
Loan shall be an ABR Loan. Each Lender at its option may make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Company to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and is an integral multiple of the Borrowing Multiple. At the
time that each ABR U.S. Revolving Borrowing or a Canadian Alternate Base Rate
Borrowing is made, such Borrowing shall be in an aggregate amount that is at
least equal to the Borrowing Minimum and is an integral multiple of the
Borrowing Multiple; provided that (i) an ABR U.S. Revolving Borrowing or
Canadian Alternate Base Rate Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments of the applicable
Class or (ii) in the case of an ABR U.S. Revolving Borrowing under the U.S.
Commitments, in an amount necessary to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Swingline Loan shall be in
an amount that is an integral multiple of US$1,000,000 and not less than
US$5,000,000. B/A Drawings shall be subject to Section 2.07. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 12 Eurodollar Revolving Borrowings
and 10 B/A Drawings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period or Contract Period requested with respect thereto would end
after the Maturity Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving Borrowing
(other than a Swingline Loan or B/A Drawing, which are subject to Section 2.04
and 2.07, respectively), the applicable Borrower shall notify the Applicable
Agent (and the U.S. Administrative Agent, if it shall not be the Applicable
Agent) of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, Local Time, three Business Days before the date of
the proposed Borrowing, (b) in the case of an ABR Borrowing, not later than
12:00 noon, Local Time, on the date of the proposed Borrowing and (c) in the
case of a Canadian Alternate Base Rate Borrowing, not later than 11:00 a.m.,
Local Time, on the date of the proposed Borrowing. Each such telephonic notice
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent (with a copy to the U.S.

 

23



--------------------------------------------------------------------------------

Administrative Agent if it shall not be the Applicable Agent) of a written
notice of Borrowing substantially in the form of Exhibit C (a “Borrowing
Request”) or in such other form reasonably acceptable to the Applicable Agent,
in each case, signed by the applicable Borrower. Each such telephonic notice and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrower requesting such Borrowing;

(ii) whether such Borrowing is a U.S. Revolving Borrowing or a Canadian
Revolving Borrowing;

(iii) the aggregate amount and currency of the requested Borrowing;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing
(in the case of a Borrowing denominated in U.S. Dollars) or a Canadian Alternate
Base Rate Borrowing (in the case of a Borrowing denominated in Canadian
Dollars);

(v) the date of such Borrowing, which shall be a Business Day;

(vi) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing if denominated in U.S.
Dollars or a Canadian Alternate Base Rate Borrowing if denominated in Canadian
Dollars. If no Interest Period is specified with respect to any requested
Eurodollar Revolving Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Applicable Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in U.S. Dollars to the Company from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding US$150,000,000 or (ii) the total U.S.
Revolving Credit Exposures exceeding the total U.S. Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan; and provided further, that the Swingline Lender
shall not make a Swingline Loan if a Default has occurred and is continuing.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, prepay and reborrow Swingline Loans.

 

24



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Company shall notify the U.S.
Administrative Agent of such request by telephone (confirmed in writing by a
notice in the form of Exhibit D hereto or such other form reasonably acceptable
to the Swingline Lender provided by telecopy), not later than 2:30 p.m., New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The U.S. Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Company. The Swingline Lender shall make each Swingline Loan available to the
Company by means of a credit to the general deposit account of the Company with
the Swingline Lender by 4:00 p.m., New York City time, on the requested date of
such Swingline Loan.

(c) The Swingline Lender may by written notice given to the U.S. Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the U.S. Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which U.S. Lenders will participate.
Promptly upon receipt of such notice, the U.S. Administrative Agent will give
notice thereof to each U.S. Lender, specifying in such notice such U.S. Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each U.S. Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the U.S. Administrative Agent, for the account of the Swingline
Lender, such U.S. Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each U.S. Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the U.S. Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each U.S.
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to U.S. Revolving Loans made by such U.S. Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the U.S. Lenders), and
the U.S. Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the U.S. Lenders. The U.S. Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the U.S. Administrative Agent and not to the Swingline
Lender. Any amounts received by the Swingline Lender from the Company (or other
party on behalf of the Company) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the U.S. Administrative Agent; any such amounts received
by the U.S. Administrative Agent shall be promptly remitted by the U.S.
Administrative Agent to the U.S. Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the U.S. Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

 

25



--------------------------------------------------------------------------------

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the U.S. Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period
and each Issuing Bank hereby agrees to issue such Letters of Credit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Company to, or entered into by the Company
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control. All Letters of Credit shall be denominated in
U.S. Dollars.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to an Issuing Bank and the
U.S. Administrative Agent (three days in advance of the requested date of
issuance, amendment, renewal or extension) a notice substantially in the form of
Exhibit E or such other form reasonably acceptable to such Issuing Bank
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by such
Issuing Bank, the Company also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed US$150,000,000 and (ii) the total U.S. Revolving Credit Exposures shall
not exceed the total U.S. Commitments. Notwithstanding the foregoing, an Issuing
Bank shall not issue, amend, renew or extend any Letter of Credit if a Default
has occurred and is continuing.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the U.S. Lenders, such Issuing
Bank hereby grants to each U.S. Lender, and each U.S. Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
U.S. Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each U.S. Lender hereby absolutely and unconditionally agrees to pay
to the U.S. Administrative Agent, for the account of the applicable Issuing
Bank, such U.S. Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Company on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company for any reason. Each U.S. Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this

 

26



--------------------------------------------------------------------------------

paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the U.S. Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the U.S. Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 1:00 p.m., New York City time, on the Business Day
immediately following the day that the Company receives such notice; provided
that, if such LC Disbursement is not less than US$10,000, the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR U.S.
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Company’s obligation to make such payment shall be discharged
and replaced by the resulting ABR U.S. Revolving Borrowing or Swingline Loan. If
the Company fails to make such payment when due, the U.S. Administrative Agent
shall notify each U.S. Lender of the applicable LC Disbursement, the payment
then due from the Company in respect thereof and such U.S. Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each U.S. Lender
shall pay to the U.S. Administrative Agent its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in
Section 2.06 with respect to U.S. Revolving Loans made by such U.S. Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
U.S. Lenders), and the U.S. Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the U.S. Lenders.
Promptly following receipt by the U.S. Administrative Agent of any payment from
the Company pursuant to this paragraph, the U.S. Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
U.S. Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then to such U.S. Lenders and such Issuing Bank as
their interests may appear. Any payment made by a U.S. Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR U.S. Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a U.S. Revolving Loan and shall not relieve the Company of
its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of

 

27



--------------------------------------------------------------------------------

this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Company’s obligations hereunder. Neither any Agent, any
Lender nor any Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), each Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
U.S. Administrative Agent and the Company by telephone (confirmed by telecopy)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Company of its obligation to reimburse
any Issuing Bank and the U.S. Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR U.S. Revolving Loans; provided that, if the Company fails
to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any U.S. Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such U.S. Lender to the extent of such payment.

 

28



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Company, the U.S. Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The U.S. Administrative
Agent shall notify the U.S. Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Company shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the U.S.
Administrative Agent or the Required Lenders (or, if the maturity of the U.S.
Revolving Loans has been accelerated, U.S. Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the U.S. Administrative Agent, in the name of the U.S. Administrative Agent
and for the benefit of the U.S. Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and the amount of such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Company described in clause (h) or (i) of
Section 7.01. Such deposit shall be held by the U.S. Administrative Agent as
collateral for the payment and performance of the obligations of the Company
under this Agreement. The U.S. Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the U.S.
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the U.S.
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the U.S. Revolving Loans has
been accelerated (but subject to the consent of U.S. Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Company under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.

SECTION 2.06 Funding of Borrowings and B/A Drawings.

(a) Each Lender shall make each Loan to be made by it and disburse the Discount
Proceeds (net of applicable acceptance fees) of each B/A to be accepted and
purchased by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 2:00 p.m., Local Time,
to the account of the Applicable Agent most

 

29



--------------------------------------------------------------------------------

recently designated by it for such purpose by notice to the applicable Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Applicable Agent will make such Loans or disburse the Discount Proceeds (net of
applicable acceptance fees) available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to the general deposit account
of the applicable Borrower maintained with the Applicable Agent (i) in New York
City, in the case of Loans denominated in U.S. Dollars and (ii) in Toronto, in
the case of Loans denominated in Canadian Dollars or B/As, and designated by
such Borrower in the applicable Borrowing Request, provided that ABR U.S.
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the U.S. Administrative Agent
to the applicable Issuing Bank.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing or acceptance and purchase of B/As that
such Lender will not make available to the Applicable Agent such Lender’s share
of such Borrowing or the applicable Discount Proceeds (net of applicable
acceptance fees), the Applicable Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing or the applicable Discount Proceeds (net
of applicable acceptance fees) available to the Applicable Agent, then such
Lender and such Borrower severally agree to pay to the Applicable Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of such Lender, the greater of (x)(A) the Federal Funds Effective Rate,
in the case of Loans denominated in U.S. Dollars and (B) the rate determined by
the Canadian Administrative Agent to be the cost to it of funding such amount,
in the case of Loans denominated in Canadian Dollars, and (y) a rate determined
by the Applicable Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a Borrower, the interest rate applicable to
such Borrowing or the applicable Discount Rate, as the case may be. If such
Lender pays such amount to the Applicable Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing or such Lender’s
purchase of B/As.

SECTION 2.07 Bankers’ Acceptances.

(a) Each acceptance and purchase of B/As of a single Contract Period pursuant to
Section 2.01(b) or Section 2.08 shall be made ratably by the Canadian Lenders in
accordance with the amounts of their Canadian Commitments. The failure of any
Canadian Lender to accept any B/A required to be accepted by it shall not
relieve any other Canadian Lender of its obligations hereunder; provided that
the Canadian Commitments are several and no Canadian Lender shall be responsible
for any other Canadian Lender’s failure to accept B/As as required.

(b) The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is at least equal to the Borrowing Minimum
and is an integral multiple of the Borrowing Multiple. If any Canadian Lender’s
ratable share of the B/As of any Contract Period to be accepted on any date
would not be an integral multiple of Cdn.$100,000, the face amount of the B/As
accepted by such Lender may be increased or reduced to the nearest integral
multiple of Cdn.$100,000 by the Canadian Administrative Agent in its sole
discretion. B/As of more than one Contract Period, but not more than 10 Contract
Periods, may be outstanding at the same time.

 

30



--------------------------------------------------------------------------------

(c) To request an acceptance and purchase of B/As, the Canadian Borrower shall
notify the Canadian Administrative Agent of such request by telephone or by
telecopy not later than 10:00 a.m., Local Time, one Business Day before the date
of such acceptance and purchase. Each such request shall be irrevocable and, if
telephonic, shall be confirmed promptly by hand delivery or telecopy to the
Canadian Administrative Agent of a written request substantially in the form of
Exhibit F (a “B/A Request”) or in such other form reasonably acceptable to the
Canadian Administrative Agent and signed by the Canadian Borrower. Each such
telephonic notice and written B/A Request shall specify the following
information:

(i) the aggregate face amount of the B/As to be accepted and purchased;

(ii) the date of such acceptance and purchase, which shall be a Business Day;

(iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and

(iv) the location and number of the Canadian Borrower’s account to which the
applicable Discount Proceeds (net of applicable acceptance fees) are to be
disbursed, which shall comply with the requirements of Section 2.06. If no
Contract Period is specified with respect to any requested acceptance and
purchase of B/As, then the Canadian Borrower shall be deemed to have selected a
Contract Period of 30 days’ duration.

Promptly following receipt of a B/A Request in accordance with this paragraph,
the Canadian Administrative Agent shall advise each Canadian Lender of the
details thereof and of the amount of B/As to be accepted and purchased by such
Lender.

(d) The Canadian Borrower hereby appoints each Canadian Lender as its attorney
to sign and endorse on its behalf, manually or by facsimile or mechanical
signature, as and when deemed necessary by such Lender, blank forms of B/As,
each such Lender hereby agreeing that it will not sign or endorse B/As in excess
of those required in connection with B/A Drawings that have been requested by
the Canadian Borrower hereunder. It shall be the responsibility of each Canadian
Lender to maintain an adequate supply of blank forms of B/As for acceptance
under this Agreement. The Canadian Borrower recognizes and agrees that all B/As
signed and/or endorsed on its behalf by any Canadian Lender shall bind the
Canadian Borrower as fully and effectually as if manually signed and duly issued
by authorized officers of the Canadian Borrower. Each Canadian Lender is hereby
authorized to issue such B/As endorsed in blank in such face amounts as may be
determined by such Lender; provided that the aggregate face amount thereof is
equal to the aggregate face amount of B/As required to be accepted by such
Lender. No Canadian Lender shall be liable for any damage, loss or claim arising
by reason of any loss or improper use of any such instrument unless such loss or
improper use results from the bad faith, gross negligence or willful misconduct
of such Lender. Each Canadian Lender shall maintain a record with respect to
B/As (i) received by it from the Canadian Administrative Agent

 

31



--------------------------------------------------------------------------------

in blank hereunder, (ii) voided by it for any reason, (iii) accepted and
purchased by it hereunder and (iv) canceled at their respective maturities. Each
Canadian Lender further agrees to retain such records in the manner and for the
periods provided in applicable provincial or federal statutes and regulations of
Canada and to provide such records to the Canadian Borrower upon its request and
at its expense. Upon request by the Canadian Borrower, a Canadian Lender shall
cancel all forms of B/A that have been pre-signed or pre-endorsed on behalf of
the Canadian Borrower and that are held by such Canadian Lender and are not
required to be issued pursuant to this Agreement.

(e) Drafts of the Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in paragraph (d) above. Notwithstanding that any Person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Canadian Lenders or Canadian Borrower at the date of issuance of such
B/A, such signature shall nevertheless be valid and sufficient for all purposes
as if such authority had remained in force at the time of such issuance and any
such B/A so signed and properly completed shall be binding on the Canadian
Borrower.

(f) Upon acceptance of a B/A by a Canadian Lender, such Lender shall purchase
such B/A from the Canadian Borrower at the Discount Rate for such Lender
applicable to such B/A accepted by it and provide to the Canadian Administrative
Agent the Discount Proceeds for the account of such Canadian Borrower as
provided in Section 2.06. The acceptance fee payable by the Canadian Borrower to
a Canadian Lender under Section 2.12 in respect of each B/A accepted by such
Lender shall be set off against the Discount Proceeds payable by such Lender
under this paragraph. Notwithstanding the foregoing, in the case of any B/A
Drawing resulting from the conversion or continuation of a B/A Drawing or
Canadian Revolving Loan pursuant to Section 2.08, the net amount that would
otherwise be payable to the Canadian Borrower by each Canadian Lender pursuant
to this paragraph will be applied as provided in Section 2.08(f).

(g) Each Canadian Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all B/A’s accepted and purchased by
it.

(h) Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.

(i) The Canadian Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Canadian Lender in respect of a B/A accepted
and purchased by it pursuant to this Agreement which might exist solely by
reason of such B/A being held, at the maturity thereof, by such Lender in its
own right and the Canadian Borrower agrees not to claim any days of grace if
such Lender as holder sues the Canadian Borrower on the B/A for payment of the
amounts payable by the Canadian Borrower thereunder. On the last day of the
Contract Period of a B/A, or such earlier date as may be required pursuant to
the provisions of this Agreement, the Canadian Borrower shall pay the Canadian
Lender that has accepted and purchased such B/A the full face amount of such
B/A, and after such payment the Canadian Borrower shall have no further
liability in respect of such B/A and such Lender shall be entitled to all
benefits of, and be responsible for all payments due to third parties under,
such B/A.

 

32



--------------------------------------------------------------------------------

(j) At the option of the Canadian Borrower and any Canadian Lender, B/As under
this Agreement to be accepted by that Lender may be issued in the form of
depository bills for deposit with The Canadian Depository for Securities Limited
pursuant to the Depository Bills and Notes Act (Canada) or bills of exchange
pursuant to the Bills of Exchange Act (Canada). All depository bills so issued
and bills of exchange shall be governed by the provisions of this Section 2.07.

(k) If a Canadian Lender is not a bank under the Bank Act (Canada) or if a
Canadian Lender notifies the Canadian Administrative Agent in writing that it is
otherwise unable to accept B/As, such Lender will, instead of accepting and
purchasing B/As, make a Loan (a “B/A Equivalent Loan”) to the Canadian Borrower
in the amount and for the same term as each draft which such Lender would
otherwise have been required to accept and purchase hereunder. Each such Lender
will provide to the Canadian Administrative Agent the Discount Proceeds of such
B/A Equivalent Loan for the account of the Canadian Borrower in the same manner
as such Lender would have provided the Discount Proceeds in respect of the draft
which such Lender would otherwise have been required to accept and purchase
hereunder. Each such B/A Equivalent Loan will bear interest at the same rate
that would result if such Lender had accepted (and been paid an acceptance fee)
and purchased (at the applicable Discount Rate) a B/A for the relevant Contract
Period (it being the intention of the parties that each such B/A Equivalent Loan
shall have the same economic consequences for the Canadian Lenders and the
Canadian Borrower as the B/A that such B/A Equivalent Loan replaces). All such
interest shall be paid in advance on the date such B/A Equivalent Loan is made,
and will be deducted from the principal amount of such B/A Equivalent Loan in
the same amount and manner in which the deduction based on the Discount Rate and
the applicable acceptance fee of a B/A would be deducted from the face amount of
the B/A. Subject to the repayment requirements of this Agreement, on the last
day of the relevant Contract Period for such B/A Equivalent Loan, the Canadian
Borrower shall be entitled to convert each such B/A Equivalent Loan into another
type of Loan, or to roll over each such B/A Equivalent Loan into another B/A
Equivalent Loan, all in accordance with the applicable provisions of this
Agreement.

(l) Notwithstanding any provision hereof but subject to Section 2.11(b), the
Canadian Borrower may not prepay any B/A Drawing other than on the last day of
its Contract Period.

(m) For greater certainty, all provisions of this Agreement which are applicable
to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent Loans.

SECTION 2.08 Interest Elections and Contract Periods.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Each B/A Drawing shall have a Contract Period as specified in the
applicable B/A Request therefor. Thereafter, the applicable Borrower may elect
to convert such Borrowing or B/A Drawing to a different Type or to continue such
Borrowing or B/A Drawing and, in the case of a Eurodollar Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section, it being
understood that no B/A Drawing may be converted or continued other than at the
end of the Contract Period applicable thereto. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing
or B/A Drawing, in which case each such portion shall be allocated ratably among
the Lenders holding the Loans comprising such Borrowing or accepting

 

33



--------------------------------------------------------------------------------

the B/As comprising such B/A Drawing, as the case may be, and any Loans or B/As
resulting from an election made with respect to any such portion shall be
considered a separate Borrowing or B/A Drawing. Notwithstanding any other
provision of this Section, no Borrowing or B/A Drawing may be converted into or
continued as a Borrowing or B/A Drawing with an Interest Period or Contract
Period ending after the Maturity Date. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Applicable Agent of such election by telephone (i) in the case of an
election that would result in a Borrowing, by the time and date that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election, and (ii) in the case of an election that would
result in a B/A Drawing or the continuation of a B/A Drawing, by the time and
date that a B/A Request would be required under Section 2.07 if such Borrower
were requesting an acceptance and purchase of B/As to be made on the effective
date of such election. Each such telephonic notice shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Applicable Agent
of a written notice substantially in the form of Exhibit G (an “Interest
Election Request”) or in such other form reasonably acceptable to the Applicable
Agent and, in each case, signed by the applicable Borrower. Notwithstanding any
other provision of this Section, (i) neither Borrower shall be permitted to
change the Borrower or currency of any Borrowing, and (ii) each conversion or
continuation of a Borrowing shall comply with the applicable provisions of
Section 2.02.

(c) Each telephonic notice and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i) the Borrowing or B/A Drawing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing or B/A
Drawing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing or B/A
Drawing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing, a Canadian Alternate Base Rate Borrowing or a B/A Drawing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”, and in the
case of an election of a B/A Drawing, the Contract Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Contract Period”.

 

34



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing or a B/A
Drawing but does not specify an Interest Period or Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period or
Contract Period of one month’s or 30 days’ duration, as applicable.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each participating Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing or B/A Drawing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing or B/A Drawing prior to the end
of the Interest Period or Contract Period applicable thereto, then, unless such
Borrowing or B/A Drawing is repaid as provided herein, at the end of such
Interest Period or Contract Period, such Borrowing or B/A Drawing shall (i) in
the case of a Borrowing denominated in U.S. Dollars, the relevant Borrower shall
be deemed to have elected an Interest Period of one month and (ii) in the case
of a Borrowing or B/A Drawing denominated in Canadian Dollars, be converted to a
Canadian Alternate Base Rate Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the U.S.
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing denominated in U.S. Dollars may be converted to or continued
as a Eurodollar Borrowing, (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, (iii) no outstanding Borrowing denominated in Canadian Dollars may be
converted to or continued as a B/A Drawing and (iv) unless repaid, each B/A
Drawing shall be converted to a Canadian Alternate Base Rate Borrowing at the
end of the applicable Contract Period thereto.

(f) Upon the conversion of any Canadian Borrowing (or portion thereof), or the
continuation of any B/A Drawing (or portion thereof), to or as a B/A Drawing,
the net amount that would otherwise be payable to the Canadian Borrower by each
Canadian Lender pursuant to Section 2.07(f) in respect of such new B/A Drawing
shall be applied against the principal of the Canadian Revolving Loan made by
such Canadian Lender as part of such Canadian Revolving Borrowing (in the case
of a conversion), or the reimbursement obligation owed to such Canadian Lender
under Section 2.07(i) in respect of the B/As accepted by such Lender as part of
such maturing B/A Drawing (in the case of a continuation), and such Borrower
shall pay to such Lender an amount equal to the difference between the principal
amount of such Canadian Revolving Loan or the aggregate face amount of such
maturing B/As, as the case may be, and such net amount.

SECTION 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of either Class; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of US$5,000,000 and not less
than US$20,000,000, or the entire amount of the Commitments of such Class,
(ii) the Company shall not terminate or reduce the U.S. Commitments if, after
giving effect to any concurrent prepayment of the U.S. Revolving Loans in
accordance with Section 2.11, the total U.S. Revolving Credit Exposures would
exceed

 

35



--------------------------------------------------------------------------------

the total U.S. Commitments, and (iii) the Company shall not terminate or reduce
the Canadian Commitments if, after giving effect to any concurrent prepayment of
the Canadian Revolving Loans in accordance with Section 2.11, the total Canadian
Revolving Credit Exposures would exceed the total Canadian Commitments.

(c) The Company shall notify the U.S. Administrative Agent of any election to
terminate or reduce the Commitments of either Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the U.S. Administrative Agent
shall advise the Canadian Administrative Agent and the applicable Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Company (by notice to the U.S. Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of either Class shall be permanent,
subject, however, to the Company’s right to increase the Commitments pursuant to
Section 2.20. Each reduction of the Commitments shall be made ratably among the
applicable Lenders in accordance with their respective Commitments of such
Class.

SECTION 2.10 Repayment of Loans and B/As; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay on the Maturity Date,
to the Applicable Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made by such Lender to such Borrower (it being
understood and agreed by the parties that Loans and Letters of Credit made or
issued to the Company shall not be repaid by the Canadian Borrower). The
Canadian Borrower hereby unconditionally promises to pay on the Maturity Date,
to the Canadian Administrative Agent for the account of each Lender, the face
amount of each B/A, if any, accepted by such Lender as provided in Section 2.07.
The Company hereby unconditionally promises to pay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the 15th day after such Swingline Loan is made; provided that
on each date that a U.S. Revolving Borrowing is made, the Company shall repay
all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made or B/A accepted by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(c) The U.S. Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period, if any, applicable thereto, and the amount of each B/A
and the Contract Period applicable thereto, (ii) the amount of any principal,
interest or other amount in respect of any B/A due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Agents hereunder for the account of the Lenders and each
Lender’s share thereof. The Canadian Administrative Agent shall promptly provide
the U.S. Administrative Agent with all information needed to maintain such
accounts in respect of the Loans or B/A Drawings administered by such Agent.

 

36



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of either Borrower to repay the Loans in accordance with
the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the U.S. Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.11 Prepayment of Loans.

(a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section; provided, however, that no payments made by
the Canadian Borrower shall be allocated to the repayment of any obligation of
the Company.

(b) If on any Reset Date, the total Canadian Revolving Credit Exposures exceed
105% of the total Canadian Commitments, then one or both of the Borrowers shall,
within five Business Days after receiving notice thereof from the Canadian
Administrative Agent, prepay one or more of their respective Canadian Borrowings
in an aggregate amount sufficient to reduce the total Canadian Revolving Credit
Exposures to an amount that does not exceed the total Canadian Commitments;
provided, however, that neither Borrower shall be obligated to prepay any B/A in
order to comply with the terms of this Section 2.11(b); provided, further, that
should a prepayment of all outstanding Canadian Borrowings be insufficient to
reduce the Canadian Revolving Credit Exposures below 105% of the total Canadian
Commitments, the Canadian Borrower shall provide cash collateral to the Canadian
Administrative Agent in an amount sufficient to secure the outstanding B/As to
the extent necessary to comply with this paragraph (b) (and such collateral will
be held by the Canadian Administrative Agent and applied to pay B/As as and when
due). If the Canadian Borrower is required to provide an amount of cash
collateral hereunder, such amount (to the extent not applied as aforesaid) shall
be returned to the Canadian Borrower within five Business Days after such excess
has been repaid or otherwise satisfied.

(c) The applicable Borrower shall notify the Applicable Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR U.S. Revolving Borrowing or a Canadian

 

37



--------------------------------------------------------------------------------

Alternate Base Rate Borrowing, not later than 11:00 a.m., Local Time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof,
to be prepaid; provided that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.10, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.10. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Applicable
Agent shall advise the relevant Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12 Fees. (a) Subject to Section 2.22, the Company agrees to pay to the
U.S. Administrative Agent, in U.S. Dollars, for the account of each applicable
Lender a facility fee, which shall accrue at the Applicable Rate on the daily
amount of the U.S. Commitment of such Lender (whether used or unused) and,
subject to Section 2.22, the Canadian Borrower agrees to pay to the Canadian
Administrative Agent, in U.S. Dollars, for the account of each applicable Lender
a facility fee, which shall accrue at the Applicable Rate on the daily amount of
the Canadian Commitment of such Lender (whether used or unused), in each case
such fee shall accrue during the period from and including the date hereof to
but excluding the date on which such Commitment terminates; provided that, if
any such Lender continues to have any Class of Revolving Credit Exposure after
its Commitment of such Class terminates in full, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure of such Class from and including the date on which its Commitment of
such Class terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure of such Class. Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year and, with respect to Commitments of either Class, on the date on which
the Commitments of such Class terminate, commencing on the first such date to
occur after the date hereof; provided that any facility fees accruing with
respect to a Class of Revolving Credit Exposure, after the date on which the
Commitments of such Class terminate in full, shall be payable on demand. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Canadian Borrower agrees to pay to the Canadian Administrative Agent,
for the account of each Canadian Lender, on each date on which B/As drawn by the
Canadian Borrower are accepted hereunder, in Canadian Dollars, an acceptance fee
equal to (i) the product of the Applicable Rate and the face amount of each B/A
accepted by such Lender multiplied by (ii) a fraction, the numerator of which is
the number of days in the Contract Period applicable to such B/A and the
denominator of which is 365.

(c) The Company agrees to pay (i) to the U.S. Administrative Agent for the
account of each U.S. Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to

 

38



--------------------------------------------------------------------------------

Eurodollar Revolving Loans on the average daily amount of such U.S. Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such U.S. Lender’s U.S. Commitment
terminates and the date on which such U.S. Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee equal to 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the U.S. Commitments and the date on which there ceases to be any
LC Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the U.S. Commitments terminate and any
such fees accruing after the date on which the U.S. Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(d) The Company agrees to pay to the U.S. Administrative Agent, for its own
account fees payable in the amounts and at the times separately agreed upon
between the Company and the U.S. Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the U.S. Administrative Agent (or (i) to the Canadian
Administrative Agent, in the case of fees payable under paragraph (b) above or
(ii) to each Issuing Bank, in the case of fees payable to it) for distribution,
in the case of facility fees, participation fees and utilization fees, to the
relevant Lenders. Fees paid shall not be refundable under any circumstances.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate. The Loans comprising each
Canadian Alternate Base Rate Borrowing shall bear interest at the Canadian
Alternate Base Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by either Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, (ii) in the case of any other amount payable in Canadian
Dollars, 2% plus the rate applicable to Canadian Alternate Base Rate Loans as
provided in paragraph (a) of this Section or (iii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.

 

39



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans of either Class,
upon termination of the Commitments of such Class; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR U.S. Revolving Loan or Canadian Alternate Base Rate Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Canadian Alternate Base
Rate or to the Alternate Base Rate at times when the Alternate Base Rate is
based on the U.S. Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Canadian Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Applicable Agent, and such
determination shall be conclusive absent manifest error.

(f) Whenever interest is calculated on the basis of a year of 360 or 365 days,
for the purposes of the Interest Act (Canada), the yearly rate of interest which
is equivalent to the rate payable hereunder is the rate payable multiplied by
the actual number of days in the year and divided by 360 or 365, as the case may
be. All interest will be calculated using the nominal rate method and not the
effective rate method and the deemed reinvestment principle shall not apply to
such calculations.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the U.S. Administrative Agent determines (which determination shall be made
in good faith and conclusive absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate for such Interest
Period; or

(b) the U.S. Administrative Agent is advised by a majority in interest of the
Lenders of the Class participating in such Borrowing that the Adjusted LIBO Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the U.S. Administrative Agent shall give notice thereof to the Company, the
Lenders and the Canadian Administrative Agent, if applicable, by telephone or
telecopy as promptly as practicable thereafter and, until the U.S.
Administrative Agent notifies the Company, the Lenders and the Canadian
Administrative Agent, if applicable, that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any

 

40



--------------------------------------------------------------------------------

Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and such Borrowing shall be converted
to or continued on the last day of the Interest Period applicable thereto as an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type or Class of
Borrowings, then the other Type or Class of Borrowings shall be permitted.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participations in, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (d) through (g) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or of obtaining funds for
the purchase of B/As (or of maintaining its obligation to make any such Loan or
to accept and purchase B/As) or to increase the cost to such Lender or Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Company
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Company will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company, as
the case may be, for any such reduction actually suffered.

 

41



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the Canadian Borrower to pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 30 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 60 days prior to the date that such Lender or Issuing Bank, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 60-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan or to issue B/As for acceptance and purchase on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.09(c) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan or the right
to receive payment in respect of a B/A other than on the last day of the
Interest Period or Contract Period, as the case may be, applicable thereto as a
result of a request by the Company pursuant to Section 2.19 or the CAM Exchange,
then, in any such event, the applicable Borrower shall compensate each affected
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and setting forth in
reasonable detail the manner in which such amount or amounts shall have been
determined shall be delivered to the Company and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 30 days after receipt thereof.

 

42



--------------------------------------------------------------------------------

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of either Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if either Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Applicable Agent, each affected Lender or Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay or remit the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law.

(b) In addition, the applicable Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) The relevant Borrower shall indemnify each Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of either Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or an Issuing Bank, or by an
Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the relevant Borrower to a Governmental Authority, such Borrower shall
deliver to the U.S. Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the U.S. Administrative Agent.

(e)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement shall deliver
to the relevant Borrower and the Applicable Agent, at the time such Person
becomes a party to this Agreement and at such time or times reasonably requested
by the relevant Borrower and the Applicable Agent, such properly completed and
executed documentation prescribed by applicable Law or reasonably requested by
the relevant Borrower or the Applicable Agent as will permit such payments to be
made without withholdings or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by a Borrower or an Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by such
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

43



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the U.S.
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the U.S. Administrative Agent), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the U.S. Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the U.S. Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, executed originals of IRS Form W-8BEN (or
successor forms) establishing an exemption from, or reduction or, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under this Agreement, IRS Form
W-8BEN (or successor forms) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI (or successor forms);

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of either Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

44



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY (or successor
forms), accompanied by a Form W-8ECI (or successor forms), W-8BEN (or successor
forms), U.S. Tax Compliance Certificate, Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
beneficial owners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such beneficial owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to each Borrower and the Applicable Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the U.S. Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the U.S. Administrative
Agent to determine the withholding or deduction required to be made; and

(D) If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the U.S. Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the U.S. Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the U.S.
Administrative Agent as may be necessary for the Company and the U.S.
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the U.S. Administrative
Agent in writing of its legal inability to do so.

(f) If an Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or other amounts as to which it has been
indemnified by either Borrower or with respect to which either Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Company (but only to the extent of indemnity payments

 

45



--------------------------------------------------------------------------------

made, or additional amounts paid, by either Borrower under this Section 2.17
with respect to the Taxes or other amounts giving rise to such refund), net of
all out-of-pocket expenses of such Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Company, upon the request of such
Agent or Lender, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event that such Agent or Lender
is required to repay such refund to such Governmental Authority. This Section
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to either Borrower or any other Person.

(g) For purposes of this Section 2.17, references to a Lender shall include any
Agent, any Issuing Bank and any Participant.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Applicable Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Applicable Agent at such account as the
Applicable Agent shall from time to time specify in a notice delivered to the
applicable Borrower, except payments to be made directly to an Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto. The Applicable Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder of principal or interest in respect of any Canadian Loan
denominated in Canadian Dollars or amounts owing in respect of any B/A Drawing
(or of any breakage indemnity or utilization fees in respect of any such Loan or
B/A Drawing) shall be made in Canadian Dollars; all other payments hereunder
shall be made in U.S. Dollars, except as otherwise expressly provided.

(b) If at any time insufficient funds are received by and available to any Agent
from either Borrower to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder by such Borrower, such funds
shall be applied (i) first, towards payment of interest and fees then due from
such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

46



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, amount owing in respect of any B/A Drawings or
participations in LC Disbursements and Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, amounts owing in respect of any B/A Drawings or participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, amounts owing in respect of any B/A Drawing or participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, amounts owing in respect of any B/A Drawings
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by either Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

(d) Unless the Applicable Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to such Agent for the
account of the Lenders or applicable Class thereof or an Issuing Bank hereunder
that such Borrower will not make such payment, the Applicable Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lenders or
the applicable Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the applicable
Lenders or the applicable Issuing Bank, as the case may be, severally agrees to
repay to the Applicable Agent forthwith on demand the amount so distributed to
such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Applicable Agent, at (i) the greater of the Federal Funds
Effective Rate and a rate determined by the Applicable Agent in accordance with
banking industry rules on interbank compensation (in the case of an amount
denominated in U.S. Dollars) or (ii) the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount (in the case of an
amount denominated in Canadian Dollars).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Applicable Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Applicable Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

47



--------------------------------------------------------------------------------

SECTION 2.19 Mitigation Obligations Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if either
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) either
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender is a Defaulting Lender or (iv) any Lender is a Non-Consenting
Lender under Section 2.21, then the Company may, at its sole expense and effort,
upon notice to such Lender and the U.S. Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the U.S. Administrative Agent (and if a Commitment is being assigned,
each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

SECTION 2.20 Increase in Commitments.

(a) The Company may, on behalf of itself or the Canadian Borrower, from time to
time by written notice to the U.S. Administrative Agent (which shall promptly
deliver a copy to each of the Lenders and the Canadian Administrative Agent),
request that the U.S. Commitments and/or the Canadian Commitments be increased
by an amount not less than US$10,000,000 for any such increase; provided that
after giving effect to all such increases the sum of the total Commitments shall
not exceed US$2,000,000,000 minus any amount by which the Commitments shall have
been reduced pursuant to Section 2.09. Such notice shall set forth (i) whether
such increase in Commitments shall apply to the U.S. Commitments or Canadian
Commitments, (ii) the amount of the requested increase in such Commitments,
(iii) the date on which such increase is requested to become effective (which
shall be not less than 10 Business

 

48



--------------------------------------------------------------------------------

Days or more than 60 days after the date of such notice), and shall offer each
U.S. Lender (in the case of a requested increase in U.S. Commitments) or
Canadian Lender (in the case of a requested increase in Canadian Commitments)
the opportunity to increase its Commitment of the applicable Class, by its
Applicable Percentage of the proposed increased amount. Each such Lender shall,
by notice to the Company and the U.S. Administrative Agent given not more than
10 days after the date of the Company’s notice, either agree to increase its
applicable Commitment, by all or a portion of the offered amount (each Lender so
agreeing being an “Increasing Lender”) or decline to increase its applicable
Commitment (and any such Lender that does not deliver such a notice within such
period of 10 days shall be deemed to have declined to increase its applicable
Commitment) (each such Lender so declining or deemed to have declined being a
“Non-Increasing Lender”). In the event that, on the 10th day after the Company
shall have delivered a notice pursuant to the first sentence of this paragraph,
the applicable Lenders shall have declined the requested increase or agreed
pursuant to the preceding sentence to increase their applicable Commitments by
an aggregate amount less than the increase in the total Commitments of the
applicable Class requested by the Company, the Company may arrange for one or
more banks or other financial institutions (any such bank or other financial
institution being called an “Augmenting Lender”), which may include any Lender,
to extend Commitments of the applicable Class or increase their existing
Commitments of the applicable Class in an aggregate amount equal to the
unsubscribed amount; provided that each Augmenting Lender, if not already a
Lender hereunder, shall be subject to the approval of the U.S. Administrative
Agent, the Swingline Lender and each Issuing Bank (which approval shall not be
unreasonably withheld) and the Company and each Augmenting Lender shall execute
all such documentation as the U.S. Administrative Agent shall reasonably specify
to evidence its Commitment and/or its status as a Lender hereunder. Any increase
in the total Commitments may be made in an amount which is less than the
increase requested by the Company if the Company is unable to arrange for, or
chooses not to arrange for, Augmenting Lenders.

(b) On the effective date (the “Increase Effective Date”) of any increase in the
total Commitments of either Class pursuant to this Section 2.20 (the “Commitment
Increase”), (i) the aggregate principal amount of the Loans of the same Class
outstanding (the “Initial Loans”) immediately prior to giving effect to the
Commitment Increase on the Increase Effective Date shall be deemed to be paid,
(ii) each Increasing Lender and each Augmenting Lender that shall have been a
Lender prior to the Commitment Increase shall pay to the Applicable Agent in
same day funds an amount equal to the difference between (A) the product of
(1) such Lender’s Applicable Percentage (calculated after giving effect to the
Commitment Increase) multiplied by (2) the amount of the Subsequent Borrowings
(as hereinafter defined) and (B) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to the Commitment Increase)
multiplied by (2) the amount of the Initial Loans, (iii) each Augmenting Lender
that shall not have been a Lender prior to the Commitment Increase shall pay to
the Applicable Agent in same day funds an amount equal to the product of
(1) such Augmenting Lender’s Applicable Percentage (calculated after giving
effect to the Commitment Increase) multiplied by (2) the amount of the
Subsequent Borrowings, and (iv) after the Applicable Agent receives the funds
specified in clauses (ii) and (iii) above, the Applicable Agent shall pay to
each Non-Increasing Lender the portion of such funds that is equal to the
difference between (A) the product of (1) such Non-Increasing Lender’s
Applicable Percentage (calculated without giving effect to the Commitment
Increase) multiplied by (2) the amount of the Initial Loans and (B) the product
of (1) such Non- Increasing Lender’s Applicable Percentage (calculated after
giving effect to such

 

49



--------------------------------------------------------------------------------

Commitment Increase) multiplied by (2) the amount of the Subsequent Borrowings,
(v) after the effectiveness of the Commitment Increase, the applicable Borrower
or Borrowers shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of its or their Initial Loans and of the types and for the Interest
Periods specified in a Borrowing Request delivered to the Applicable Agent in
accordance with Section 2.03, (vi) each Non-Increasing Lender, each Increasing
Lender and each Augmenting Lender shall be deemed to hold its Applicable
Percentage of each Subsequent Borrowing (each calculated after giving effect to
the Commitment Increase) and (vii) the applicable Borrower or Borrowers shall
pay each Increasing Lender and each Non-Increasing Lender any and all accrued
but unpaid interest on its or their Initial Loans. The deemed payments made
pursuant to clause (i) above in respect of each Eurodollar Loan shall be subject
to the provisions of Section 2.16 if the Increase Effective Date occurs other
than on the last day of the Interest Period relating thereto and breakage costs
result.

(c) Increases and new Commitments of either Class created pursuant to this
Section 2.20 shall become effective on the date specified in the notice
delivered by the Company pursuant to the first sentence of paragraph (a) above.

(d) Notwithstanding the foregoing, no increase in the total Commitments of a
Class (or in the Commitment of any Lender) or addition of a new Lender shall
become effective under this Section unless, (i) on the date of such increase,
(A) the representations and warranties set forth in this Agreement shall be true
and correct in all material respects (without duplication of any materiality
qualifier) on and as of such date (unless expressly made as of another date, in
which case such representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifier)on and as of
such other date) and (B) on such date and immediately after giving effect to
such increase, no Default or Event of Default shall have occurred and be
continuing and the U.S. Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer, and (ii) the
U.S. Administrative Agent shall have received (with sufficient copies for each
of the Lenders) documents consistent with those delivered on the Effective Date
under clauses (b) and (c) of Section 4.01 as to the corporate power and
authority of the applicable Borrower or Borrowers to borrow hereunder after
giving effect to such increase (or, if such documents delivered on the Effective
Date already contemplate an increase in an amount at least equal to the amount
of such increase, stating that such documents remain in full force and effect on
the date of such increase and have not in anywise been annulled, modified,
rescinded or revoked).

SECTION 2.21 Extension of Maturity Date.

(a) The Company may by written notice (an “Extension Notice”) delivered to the
U.S. Administrative Agent not less than 30 days and not more than 90 days prior
to an anniversary of the Effective Date request an extension of the Maturity
Date to a date no later than the first anniversary of the Existing Maturity Date
(as defined below) as specified in such Extension Notice (an “Extension”),
provided that (i) no Default shall have occurred and be continuing on the date
of the Extension Notice or the Existing Maturity Date, (ii) the representations
and warranties set forth in Article III shall be true and correct in all
material respects as if made on the date of such Extension Notice and the
Existing Maturity Date, and (iii) the U.S. Administrative Agent shall have
received a certificate, dated the Existing Maturity Date and signed by the Chief
Executive Officer, President, a Vice President or a Financial Officer of the
Company, confirming compliance with the conditions precedent set forth in
clauses (i) and (ii) of this paragraph (a).

 

50



--------------------------------------------------------------------------------

(b) The effectiveness of any Extension shall require the prior written consent
of not less than the Required Lenders. The U.S. Administrative Agent shall
promptly furnish a copy of the Extension Notice to each Lender, and shall
request that each Lender either agree to such extension or not agree thereto
within 20 days of delivery to such Lender of the Extension Notice; provided that
any Lender that does not advise the U.S. Administrative Agent by the 20th day
after the date of the Extension Letter shall be deemed to be a Non-Consenting
Lender as defined below. The decision to agree or withhold agreement to any
Extension hereunder shall be at the sole discretion of each Lender. If Lenders
constituting not less than the Required Lenders shall have agreed to extend the
Maturity Date on or before the 20th day after the date of the Extension Notice,
then the Maturity Date applicable to the Lenders that shall so have agreed shall
be the first anniversary of the Existing Maturity Date. The Commitment of any
Lender that has declined to agree to any requested Extension (a “Non-Consenting
Lender”) shall terminate on the Maturity Date in effect prior to giving effect
to any such Extension (the “Existing Maturity Date”), and the principal amount
of any outstanding Loans made by such Lender, together with any accrued interest
thereon, and any accrued fees and other amounts payable to or for the account of
such Lender hereunder, shall be due and payable on the Existing Maturity Date
and such Lender shall be released from its participation in such Letter of
Credit effective on the Existing Maturity Date. Notwithstanding the foregoing
provisions of this paragraph, (i) the Company shall have the right, pursuant to
Section 2.19(b), to replace a Non-Consenting Lender with a Lender or other
financial institution that will agree to an Extension and (ii) the Company shall
have the right, any time prior to the Existing Maturity Date, to withdraw its
request for an extension of the Maturity Date by written notice to the U.S.
Administrative Agent, in which case the Commitments of all the Lenders will
terminate on the Existing Maturity Date.

SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

 

51



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the U.S. Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of each Issuing Bank
only the Company’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.05(j);

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to or for the benefit of such Defaulting Lender pursuant to
Section 2.12(c) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(c) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Company in accordance with
Section 2.22(c), and participating interests in any newly made Swingline Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and such
Defaulting Lender shall not participate therein); and

 

52



--------------------------------------------------------------------------------

(e) any payment of principal, interest, fees or other amounts received by either
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by either Agent
from a Defaulting Lender pursuant to Section 10.08 shall be applied at such time
or times as may be determined by such Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to the Agents hereunder; second, to
the payment on a pro rata basis of any amounts owing by such Defaulting Lender
to the Issuing Banks or Swingline Lender hereunder; third, to be held as cash
collateral for such Defaulting Lender’s LC Exposure other than any portion of
such LC Exposure that has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Applicable
Agent; fifth, if so determined by the U.S. Administrative Agent and the Company,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) cash collateralize the future funding
obligations of such Defaulting Lender of any participation in any Letter of
Credit or Swingline Loan; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Bank or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Disbursements and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.22(c)(i). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.22(e) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Effective Date and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or the applicable Issuing Bank, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

53



--------------------------------------------------------------------------------

In the event that each Agent, the Company, the Swingline Lender and each Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Lenders that:

SECTION 3.01 Organization Powers. The Company, the Canadian Borrower and each
Guarantor is duly organized or formed, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation, has all
requisite power and authority to carry on its business as now conducted, and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required and where the failure so to qualify (either
individually or together with all other failures so to qualify) would have a
Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action. This Agreement
has been duly executed and delivered by each Borrower and Guarantor and
constitutes a legal, valid and binding obligation of such Borrower and
Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation or (ii) the charter, by-laws or other organizational documents of the
Company or any of the Subsidiaries or (iii) any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
other agreement or instrument binding upon the Company or any Subsidiary or its
assets, or give rise to a right thereunder to require any payment to be made by
the Company or any Subsidiary, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any Subsidiary, other
than, in the case of clauses (b)(i), (b)(iii), (c) and (d), any such violations,
conflicts, breaches or liens that individually or in the aggregate would not
have a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and the related statements of consolidated results of operations,
shareholders’ equity and cash flows as of and for the fiscal year ended July 2,
2011, reported on by Ernst & Young LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

 

54



--------------------------------------------------------------------------------

(b) Since July 2, 2011, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Company and the Subsidiaries, taken as a whole, other than matters disclosed
in the most recent 10-K or in any 10-Q or current report on Form 8-K filed with
the SEC under the Exchange Act subsequent to July 2, 2011.

SECTION 3.05 Properties.

(a) Each of the Company and each Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property necessary to the
operation of the business of the Company and its Subsidiaries taken as a whole,
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

(b) Each of the Company and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to the operation of the business of the Company and its Subsidiaries
taken as a whole, and the use thereof by the Company and each such Subsidiary
does not infringe upon the rights of any other Person, except for any such
infringement that, individually or in the aggregate, would not have a Material
Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except as disclosed in either the most recent 10-K or the most recent 10-Q
filed by the Company, as of the Effective Date, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any Subsidiary (i) as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that question the validity or legality of this Agreement or the
Transactions.

(b) As of the Effective Date, except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any Subsidiary (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

SECTION 3.07 Subsidiaries. Set forth on Schedule 3.07 is a complete and accurate
list (as of the Effective Date) of all Subsidiaries showing (as to each such
Subsidiary) the correct name thereof and the jurisdiction of its organization or
formation. All the outstanding Equity Interests of each Subsidiary have been
validly issued, are fully paid and nonassessable and, to the extent owned
directly or indirectly by the Company, are so owned free and clear of all Liens
other than Liens permitted by Section 6.01. The Canadian Borrower is a
Wholly-Owned Subsidiary of the Company.

 

55



--------------------------------------------------------------------------------

SECTION 3.08 Compliance with Laws and Agreements. Each of the Company and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.09 Investment Company Status. Neither the Company nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.10 Taxes. Each of the Company and each Subsidiary has timely filed or
caused to be filed all federal and material state, local and foreign Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes shown to be payable on such returns or on any assessments received by any
of them, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves (to the extent required by GAAP), provided
that all such Taxes that any Governmental Authority is seeking and entitled to
collect under applicable law despite such contest, if any, have been paid or
otherwise satisfied or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11 ERISA. As of the Effective Date, no ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that, if required to be paid by the Borrower,
would reasonably be expected to result in a Material Adverse Effect.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and
accept and purchase B/As and the obligation of each Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):

(a) The U.S. Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the U.S.
Administrative Agent (which may include telecopy or email transmission of a
signed signature page of this Agreement) that such party has signed and
delivered a counterpart of this Agreement.

 

56



--------------------------------------------------------------------------------

(b) The U.S. Administrative Agent shall have received favorable written opinions
(addressed to the Agents and the Lenders and dated the Effective Date) of
(i) Bracewell and Giuliani LLP, special U.S. counsel for the Company,
(ii) Stikeman Elliott LLP, special Canadian counsel to the Canadian Borrower and
(iii) Russell T. Libby, Secretary, Senior Vice President and General Counsel of
the Company, collectively covering such matters as to Delaware, Canadian and New
York law as the U.S. Administrative Agent may reasonably request and allocated
between said counsel in such manner as may be reasonably satisfactory to the
U.S. Administrative Agent. Each Borrower hereby requests each such counsel to
deliver its or his respective opinion.

(c) The U.S. Administrative Agent shall have received such documents and
certificates as the U.S. Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing, status or
compliance (as applicable) of each Borrower, the authorization of the
Transactions and any other legal matters relating to the Borrowers, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the U.S. Administrative Agent and its counsel.

(d) The U.S. Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced not less than two Business Days before the Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

(e) The Commitments under the Existing Credit Agreement shall have been
terminated and no loans or other liabilities shall be outstanding thereunder
(other than those, if any, to be contemporaneously repaid on the Effective
Date).

The U.S. Administrative Agent shall notify the Company and the Lenders of the
Effective Date and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan or
accept and purchase B/As on the occasion of any Borrowing or B/A Drawing, and of
each Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Company set forth in this
Agreement (other than the representations and warranties set forth in
Section 3.04(b), Section 3.06 and Section 3.11) shall be true and correct in all
material respects (without duplication of any materiality qualifier) on and as
of the date of such Borrowing or B/A Drawing or the date of such issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or B/A
Drawing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

57



--------------------------------------------------------------------------------

Each Borrowing, each B/A Drawing and each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Company on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or been
terminated and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Company will furnish to the U.S. Administrative Agent:

(a) within 30 days after the date in each fiscal year on which the Company is
required to file its Annual Report on Form 10-K with the Securities and Exchange
Commission (after giving effect to any extensions obtained by the Company),
(i) such Annual Report on Form 10-K of the Company, and (ii) its audited
consolidated balance sheet and the related consolidated statements of results of
operations, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all audited on by Ernst & Young LLP or other independent
public accountants of recognized national standing selected by the Company
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit); provided, however,
that (x) the Company shall be deemed to have furnished said Annual Report on
Form 10-K for purposes of clause (i) if it shall have timely made the same
available on “EDGAR”, its website on the Internet (as of the Effective Date
located at www.sysco.com) and/or another relevant website accessible by the
Lenders without charge and (y) if said Annual Report on Form 10-K contains such
consolidated balance sheet and such consolidated statements of results of
operations, shareholders’ equity and cash flows, and the report of such
independent public accountants (without qualification or exception, and to the
effect, as specified above), the Company shall not be required to comply with
clause (ii);

(b) within 30 days after each date in each fiscal year on which the Company is
required to file a Quarterly Report on Form 10-Q with the Securities and
Exchange Commission (after giving effect to any extensions obtained by the
Company), (i) such Quarterly Report on Form 10-Q of the Company, and (ii) its
consolidated balance sheet and related consolidated statements of results of
operations and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting in all material
respects the financial condition and results of operations of the Company and
the Subsidiaries on a Consolidated basis, subject to normal year-end audit
adjustments and the absence of footnotes; provided, however, that (x) the
Company shall be deemed to have furnished said Quarterly Report on Form 10-Q for
purposes of clause (i) if it shall have timely made the same available on
“EDGAR”, its website on the Internet (as of the Effective Date located at
www.sysco.com) and/or another relevant website accessible by the Lenders without
charge, and (y) if said Quarterly Report on Form 10-Q contains such consolidated
balance sheet and consolidated statements of results of operations and cash
flows, the Company shall not be required to comply with clause (ii);

 

58



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.03 and
(iii) stating whether any change in GAAP or in the application thereof that is
known to such Financial Officer has occurred since the date of the audited
financial statements referred to in Section 3.04 that affects in any material
respect the calculations required for determining compliance with Section 6.03
(as compared to determining compliance without giving effect to such change)
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

(d) promptly after filing thereof, notice to the U.S. Administrative Agent of
the filing of all periodic and other reports, proxy statements and other
materials required to be filed by the Company or any Subsidiary with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be, except that the Company shall not be required to provide notice of
any such filing that is not material (and in furtherance of the foregoing, the
Company will give to the U.S. Administrative Agent prompt written notice of any
change at any time or from time to time of the location of the Company’s website
on the Internet); provided, however, the Company shall be deemed to have
furnished such notice upon such filings becoming publicly available (whether on
“EDGAR” or the Company’s website on the Internet);

(e) promptly after S&P or Moody’s shall have announced a downgrade in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating downgrade;

(f) promptly following the request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the U.S.
Administrative Agent or any Lender (through the U.S. Administrative Agent) may
reasonably request.

SECTION 5.02 Notices of Material Events. The Company will furnish to the U.S.
Administrative Agent prompt written notice of the following:

(a) the occurrence of any continuing Default within ten (10) Business Days of
actual knowledge thereof by a Financial Officer;

 

59



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Company will, and will cause
the Canadian Borrower and each Guarantor to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that (a) the foregoing shall not
prohibit any merger, amalgamation or consolidation permitted under Section 6.04
and (b) the Company shall not be required to preserve the corporate existence of
any Guarantor or, upon the termination of the Canadian Commitments and payment
in full of all outstanding Canadian Revolving Loans and B/As and all other
Obligations of the Canadian Borrower then due and payable, the Canadian Borrower
or any right or franchise if the Company determines that the preservation
thereof is no longer desirable in the conduct of the business of the Company or
such Subsidiary.

SECTION 5.04 Payment of Obligations. The Company will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that if not paid,
would result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Company will, and will
cause each Subsidiary to, (a) keep and maintain all property of the Company and
its Subsidiaries taken as a whole in good working order and condition, ordinary
wear and tear excepted except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies or funds, or through
appropriate self-insurance, as applicable, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 5.06 Books and Records; Inspection Rights. The Company will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all material dealings and transactions in
relation to its business and activities. During the continuation of a Default or
Event of Default and subject to Section 10.12, the Company will permit any
representatives designated by the U.S. Administrative Agent to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

60



--------------------------------------------------------------------------------

SECTION 5.07 Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans and the B/As and the
Letters of Credit will be used only for general corporate purposes of the
Company and the Subsidiaries, including Acquisitions. No part of the proceeds of
any Loan or any Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09 Guarantors.

(a) Subject to clauses (b) and (c), the Company at all times shall cause all of
the Wholly-Owned Subsidiaries that are guarantors of the Senior Notes to be
Guarantors.

(b) Within thirty (30) days after any Wholly-Owned Subsidiary becomes a
guarantor of the Senior Notes, the Company shall cause such domestic
Wholly-Owned Subsidiary to execute and deliver a Joinder to the U.S.
Administrative Agent.

(c) If at any time (i) a Guarantor ceases to be a guarantor of the Senior Notes,
(ii) a Guarantor is dissolved, sold, merged, amalgamated or otherwise disposed
of in a manner permitted by this Agreement or (iii) the outstanding principal
amount of the Senior Notes is equal to or less than $150,000,000, (A) such
Guarantor (or in the case of clause (iii), all Guarantors) shall be
automatically released from its obligations hereunder, without any need for any
formal action by any Agent or Lender, and (B) the Company shall provide notice
of any such event to the U.S. Administrative Agent. Upon the written request of
the Company, the U.S. Administrative Agent shall execute any documents
reasonably requested by the Company in order to acknowledge the release of such
Guarantor from its obligations as a Guarantor.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder have been paid
in full and all Letters of Credit have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 6.01 Liens. The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

(a) any Lien existing on the Effective Date that secures any obligation not in
excess of $50,000,000 individually;

 

61



--------------------------------------------------------------------------------

(b) Liens for taxes, assessments or governmental charges or levies to the extent
not past due or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(c) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s, landlord’s and other similar Liens arising in the
ordinary course of business securing obligations which are not overdue by more
than 30 days or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(d) pledges or deposits to secure obligations under worker’s compensation laws
or similar legislation or to secure public or statutory obligations of the
Company or any Subsidiary;

(e) Liens upon, and defects of title to, real or personal property, including
any attachment of such real or personal property or other legal process prior to
adjudication of a dispute upon the merits and adverse judgment on appeal;
provided (i) the validity thereof is being contested in good faith by proper
proceedings, and adequate reserves have been established with respect thereto
and (ii) levy and execution thereon has been stayed;

(f) Liens on real or personal property existing thereon at the time of
acquisition thereof (including acquisition by merger or consolidation) and not
incurred in contemplation thereof; provided, however, no such Lien shall extend
to or cover any property other than the property being acquired;

(g) purchase money Liens on property hereafter acquired or constructed which are
created prior to, at the time of, or within 180 days after such acquisition (or,
in the case of property being constructed, the completion of such construction
and commencement of full operation of such property, whichever is later) to
secure Indebtedness incurred solely for the purpose of financing the acquisition
or construction of all or any part of the property being acquired or
constructed; provided, however, that in each case the Indebtedness secured by
such Lien shall not exceed the lesser of the purchase or construction price of
such property or the fair market value of such property and no such Lien shall
extend to or cover any property other than the property being acquired or
constructed;

(h) Liens on property of the Company or a Subsidiary in favor of the United
States of America or any political subdivision thereof or in favor of any other
country or political subdivision thereof to secure certain payments pursuant to
any contract or statute or to secure any Indebtedness incurred or guaranteed for
the purpose of financing all or any part of the purchase price (or, in the case
of real property, the cost of construction) of the assets subject to such Liens,
including, but not limited to, Liens incurred in connection with pollution
control, industrial revenue or similar bond financing;

(i) Liens existing on the property of a business entity at the time such entity
becomes a Subsidiary, or at the time substantially all of the assets of such
entity are acquired or leased by the Company or a Subsidiary and not incurred in
contemplation thereof; provided, however, no such Lien shall extend to or cover
any property other than the property subject thereto immediately prior to such
entity becoming a Subsidiary or the assets of the owner of such property being
so acquired or leased;

 

62



--------------------------------------------------------------------------------

(j) Liens on the property of a Subsidiary to secure Indebtedness owing to the
Company or to one or more Wholly Owned Subsidiaries;

(k) pledges, deposits, performance bonds or similar Liens arising in the
ordinary course of business in connection with bids, tenders, contracts and
leases to which the Company or any Subsidiary is a party;

(l) Liens consisting of zoning restrictions, rights-of-way, servitudes,
easements, servicing agreements, development agreements, site plan agreements or
other restrictions on the use of real property, none of which materially impairs
the operation by the Company and the Subsidiaries taken as a whole of their
respective businesses and none of which is violated by existing or proposed
structures or land use;

(m) Liens securing appeal bonds and other similar Liens, arising in connection
with court proceedings (including, without limitation, surety bonds, security
for costs of litigation where required by law and letters of credit) or any
other instruments serving a similar purpose;

(n) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(o) Liens given to a public utility or any municipality or governmental or other
public authority when required by such utility or other authority in connection
with the operation of the business or the ownership of the assets of the Company
or any Subsidiary; provided that such Liens do not reduce the value of the
assets or interfere in any material respect with the ordinary conduct of the
business of the Company or any Subsidiary;

(p) the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit, to terminate any such lease, license, franchise, grant or permit, or to
require annual or other payments as a condition to the continuance thereof;

(q) extensions, renewals or replacements in whole or in part of the Liens
described in clauses (a), (d), (f), (g), (h), (i), (k), (m), (n), (o) and (p) of
this Section 6.01 for the same or a lesser amount of Indebtedness; provided that
no such Lien shall extend to or cover any property other than the property
theretofore subject to the Lien being extended, renewed or replaced; and

(r) Liens not permitted by any of the foregoing clauses (a) - (q), inclusive,
that secure obligations which do not in the aggregate at any time exceed 20% of
consolidated Net Worth of the Company and its Subsidiaries.

SECTION 6.02 Sale and Leaseback Transactions. The Company will not effect, or
permit any Subsidiary to effect, a Sale and Leaseback Transaction, unless
immediately prior thereto, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing.

 

63



--------------------------------------------------------------------------------

SECTION 6.03 Ratio of Indebtedness to Capitalization. The Company will not at
any time permit the ratio of Consolidated Indebtedness to Capitalization to
exceed 0.7 to 1.0.

SECTION 6.04 Consolidation, Merger or Acquisition. The Company will not, and
will not permit any Subsidiary to (a) enter into a consolidation with any other
Person or merge with or into any other Person or amalgamate with any other
Person or (b) acquire all or substantially all of the assets of or all or
substantially all of the Equity Interest in any other Person (any such
transaction being herein called an “Acquisition”), except that:

(i) the Company may permit a Subsidiary to merge into or amalgamate with the
Company or may effect an Acquisition of a Subsidiary, and a Subsidiary may
consolidate or merge with or into or effect an Acquisition of another
Subsidiary; and

(ii) the Company or any Subsidiary may merge with or amalgamate with, or effect
an Acquisition of, any Person (other than the Company or a Subsidiary) if

(A) in the case of any merger or amalgamation involving the Company, the Company
is the continuing corporation and, in the case of any merger or amalgamation
involving a Subsidiary, the continuing corporation (immediately after giving
effect to such merger or Acquisition) is a Subsidiary and, in the case such
Subsidiary is the Canadian Borrower and the Canadian Commitments, any Canadian
Revolving Loans, any B/As or any other Obligations of the Canadian Borrower then
due and payable remain outstanding, the continuing corporation is the Canadian
Borrower; and

(B) immediately after the consummation of the merger or Acquisition, and after
giving effect thereto, no Default or Event of Default would exist.

SECTION 6.05 Dispositions. The Company will not sell, lease, transfer or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Company and the Subsidiaries, taken as a
whole, to any Person.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) either Borrower shall fail to pay any principal of any Loan or any B/A or
any reimbursement obligation in respect of any LC Disbursement or any Guarantor
shall fail to pay its obligations hereunder, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) either Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

 

64



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement applicable to it contained in Sections 5.02, 5.03 (with respect to the
Company’s existence), 5.08 or in Article VI;

(e) either Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of Section 7.01), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the U.S. Administrative Agent to the
Company (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (giving effect
to any period of grace provided with respect thereto);

(g) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or requiring the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either Borrower or any Significant Subsidiary, or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for either Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) either Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for either Borrower or any Significant
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

65



--------------------------------------------------------------------------------

(j) either Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$100,000,000 (exclusive of any amount covered by insurance) shall be
rendered against the Company, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed (for this purpose, a judgment shall be
effectively stayed during a period when it is not yet due and payable), or any
action shall be legally taken by a judgment creditor to levy upon any assets of
the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would result in a Material Adverse Effect; or

(m) the Canadian Borrower shall cease to be a Wholly Owned Subsidiary at any
time prior to termination of the Canadian Commitments and payment in full of all
outstanding Canadian Revolving Loans and B/As;

then, and in every such event (other than an event with respect to either
Borrower described in clause (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the U.S. Administrative Agent,
at the request of the Required Lenders, shall, by notice to the Borrowers, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding, and declare an amount
equal to the full face amount of all outstanding B/As, to be due and payable in
whole (or in part, in which case any principal or other amount not so declared
to be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans and an amount equal to the full face amount
of all such outstanding B/As so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to either
Borrower described in clause (h) or (i) of this Section 7.01, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower.

SECTION 7.02 CAM Exchange.

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Section 7.01, (ii) each U.S.
Lender shall immediately be deemed to have acquired participations in the
Swingline Loans in an amount equal to such U.S. Lender’s Applicable Percentage
of each Swingline Loan outstanding on such date and shall promptly make payment
therefor to the U.S. Administrative Agent in accordance with Section 2.04(c),
(iii) simultaneously with the automatic conversions pursuant to clause
(iv) below, the Lenders shall automatically and without further act (and without
regard to the provisions of Section 10.04) be deemed to have exchanged interests
in the Loans (other than the

 

66



--------------------------------------------------------------------------------

Swingline Loans) and B/As and participations in Swingline Loans and Letters of
Credit, such that in lieu of the interest of each Lender in each Loan, B/A and
Letter of Credit in which it shall participate as of such date (including such
Lender’s interest in the Specified Obligations of each Borrower in respect of
each such Loan, B/A and Letter of Credit), such Lender shall hold an interest in
every one of the Loans (other than the Swingline Loans) and B/As and, a
participation in every one of the Swingline Loans and Letters of Credit
(including the Specified Obligations of each Borrower in respect of each such
Loan and each Reserve Account established pursuant to Section 7.03 below),
whether or not such Lender shall previously have participated therein, equal to
such Lender’s CAM Percentage thereof, (iv) simultaneously with the deemed
exchange of interests pursuant to clause (iii) above, all outstanding Canadian
Revolving Loans denominated in Canadian Dollars shall, automatically and with no
further action required, be converted into U.S. Dollars, determined using the
Exchange Rate calculated as of the Business Day immediately preceding the CAM
Exchange Date, and on and after such date all such Loans shall constitute ABR
Loans payable in U.S. Dollars and (v) immediately upon the date of expiration of
the Contract Period in respect thereof, the Specified Obligations in respect of
each B/A received in the deemed exchange of interests pursuant to clause
(iii) above shall, automatically and with no further action required, be
converted into U.S. Dollars, determined using the Exchange Rate calculated as of
such date, and on and after such date all such Specified Obligations shall be
payable in U.S. Dollars and bear interest at the rate applicable to ABR Loans
hereunder. It is understood and agreed that Lenders holding interests in B/As on
the CAM Exchange Date shall discharge the obligations to fund such B/As at
maturity in exchange for the interests acquired by such Lenders in funded Loans
in the CAM Exchange. Each Lender and each Borrower hereby consents and agrees to
the CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding
upon its successors and assigns and any Person that acquires a participation in
its interests in any Loan or B/A or any participation in any Swingline Loan or
Letter of Credit. Each Borrower agrees from time to time to execute and deliver
to the U.S. Administrative Agent all such promissory notes and other instruments
and documents as the U.S. Administrative Agent shall reasonably request to
evidence and confirm the respective interests of the Lenders after giving effect
to the CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the U.S.
Administrative Agent against delivery of any promissory notes evidencing its
interests in the Loans and B/As so executed and delivered; provided, that the
failure of either Borrower to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by either Agent pursuant to this Agreement in respect of the
Specified Obligations shall be distributed to the Lenders pro rata in accordance
with their respective CAM Percentages. Any direct payment received by a Lender
on or after the CAM Exchange Date, including by way of set-off, in respect of a
Specified Obligation shall be paid over to the Applicable Agent for distribution
to the Lenders in accordance herewith.

 

67



--------------------------------------------------------------------------------

SECTION 7.03 Letters of Credit.

(a) In the event that on the CAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, or any L/C Disbursement shall not
have been reimbursed by the Company or with the proceeds of a U.S. Revolving
Loan or Swingline Borrowing, each U.S. Lender shall promptly pay over to the
U.S. Administrative Agent, in immediately available funds, an amount in U.S.
Dollars equal to such U.S. Lender’s Applicable Percentage of such undrawn face
amount or (to the extent it has not already done so) such unreimbursed drawing,
as applicable, together with interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the U.S. Administrative Agent at the
rate that would be applicable at the time to an ABR U.S. Revolving Loan in a
principal amount equal to such undrawn face amount or unreimbursed drawing, as
applicable. The U.S. Administrative Agent shall establish a separate account
(each, a “Reserve Account”) for each Lender for the amounts received with
respect to each such Letter of Credit pursuant to the preceding sentence. The
U.S. Administrative Agent shall deposit in each such Lender’s Reserve Account
such Lender’s CAM Percentage of the amounts received from the U.S. Lenders as
provided above. The U.S. Administrative Agent shall have sole dominion and
control over each Reserve Account, and the amounts deposited in each Reserve
Account shall be held in such Reserve Account until withdrawn as provided below
in this Section. The U.S. Administrative Agent shall maintain records enabling
it to determine the amounts paid over to it and deposited in the Reserve
Accounts in respect of each Letter of Credit and the amounts on deposit in
respect of each Letter of Credit attributable to each Lender’s CAM Percentage.
The amounts held in each such Lender’s Reserve Account shall be held as a
reserve against the LC Exposures, shall be the property of such Lender, shall
not constitute Loans to or give rise to any claim of or against either Borrower
and shall not give rise to any obligation on the part of either Borrower to pay
interest to such Lender, it being agreed that the reimbursement obligations in
respect of Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 2.04.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the U.S. Administrative Agent shall, at the
request of the applicable Issuing Bank, withdraw from the Reserve Account of
each Lender any amounts, up to the amount of such Lender’s CAM Percentage of
such drawing or payment, deposited in respect of such Letter of Credit and
remaining on deposit and deliver such amounts to such Issuing Bank in
satisfaction of the reimbursement obligations of the U.S. Lenders under
Section 2.05(d) (but not of the Company under Section 2.05(e)). In the event
that any U.S. Lender shall default on its obligation to pay over any amount to
the U.S. Administrative Agent in respect of any Letter of Credit as provided in
this Section 7.03, each Issuing Bank shall have a claim against such U.S. Lender
to the same extent as if such Lender had defaulted on its obligations under
Section 2.05(d), but shall have no claim against any other Lender in respect of
such defaulted amount, notwithstanding the exchange of interests in the
Company’s reimbursement obligations pursuant to Section 7.02. Each other Lender
shall have a claim against such defaulting U.S. Lender for any damages sustained
by it as a result of such default, including, in the event that such Letter of
Credit shall expire undrawn, its CAM Percentage of the defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the U.S. Administrative Agent shall withdraw from the Reserve
Account of each Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender.

 

68



--------------------------------------------------------------------------------

(d) With the prior written approval of the U.S. Administrative Agent (not to be
unreasonably withheld) and each Issuing Bank, any Lender may withdraw the amount
held in its Reserve Account in respect of the undrawn amount of any Letter of
Credit. Any Lender making such a withdrawal shall be unconditionally obligated,
in the event there shall subsequently be a drawing under such Letter of Credit,
to pay over to the U.S. Administrative Agent, for the account of such Issuing
Bank, on demand, its CAM Percentage of such drawing or payment.

(e) Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the U.S. Administrative Agent will, at
the direction of such Lender and subject to such rules as the U.S.
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments. Each Lender that has not withdrawn its
amounts in its Reserve Account as provided in paragraph (d) above shall have the
right, at intervals reasonably specified by the U.S. Administrative Agent, to
withdraw the earnings on investments so made by the U.S. Administrative Agent
with amounts in its Reserve Account and to retain such earnings for its own
account.

ARTICLE VIII

GUARANTEE

SECTION 8.01 Guarantee of Canadian Obligations.

(a) In order to induce the Canadian Lenders to extend credit to the Canadian
Borrower hereunder, the Company hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of the Canadian Borrower (the “Canadian
Obligations”). The Company further agrees that the due and punctual payment of
such Canadian Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Canadian Obligation.

(b) Except as otherwise provided herein, the Company waives presentment to,
demand of payment from and protest to the Canadian Borrower of any of the
Canadian Obligations, and also waives notice of acceptance of its guarantee
hereunder and notice of protest for nonpayment. The Company’s guarantee of the
Canadian Obligations hereunder shall not be affected by (a) the failure of any
Agent or Lender to assert any claim or demand or to enforce any right or remedy
against either Borrower under the provisions of this Agreement; (b) any
extension or renewal of any of the Canadian Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement or any other agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Canadian
Obligations; or (e) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.

(c) The Company further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Canadian
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Agent or Lender to
any balance of any deposit account or credit on the books of any Agent or Lender
in favor of the Canadian Borrower or any other Person.

 

69



--------------------------------------------------------------------------------

(d) The guarantee of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Canadian Obligations, any impossibility in the performance of any of the
Canadian Obligations or otherwise.

(e) The Company further agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Canadian Obligation is rescinded or must otherwise be
restored by any Agent or Lender upon the bankruptcy or reorganization of the
Canadian Borrower or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which any Agent or Lender may have at law or in equity against the Company by
virtue hereof, upon the failure of the Canadian Borrower to pay any Canadian
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Canadian
Administrative Agent (acting at the direction of the Canadian Lenders holding a
majority of the Canadian Commitments or, if the Canadian Commitments have
terminated, the aggregate Canadian Revolving Credit Exposure of all Canadian
Lenders), forthwith pay, or cause to be paid, to the Canadian Agent or Canadian
Lender in cash an amount equal to the unpaid principal amount of such Canadian
Obligation then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Canadian Obligation
shall be due in Canadian Dollars and/or at a place of payment other than New
York and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Canadian Obligation in such currency or at such place of payment shall be
impossible, then, at the election of the U.S. Administrative Agent, the Company
shall make payment of such Canadian Obligation in U.S. Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify the Canadian Administrative Agent and any Canadian Lender
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.

(g) Upon payment by the Company of any sums as provided above, all rights of the
Company against the Canadian Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Canadian Obligations owed by the Canadian Borrower to the Canadian
Administrative Agent and the Canadian Lenders.

(h) Nothing shall discharge or satisfy the liability of the Company hereunder
except the termination of the Canadian Commitments, the payment in full of the
Canadian Revolving Loans , the payment and/or cash collateralization of all
reimbursement obligations of the Canadian Borrower in respect of all B/As and
the payment or cash collateralization, as applicable, of all other Canadian
Obligations then outstanding.

 

70



--------------------------------------------------------------------------------

SECTION 8.02 Guarantee of Company Obligations.

(a) In order to induce the Lenders to extend credit to the Company hereunder,
each Guarantor hereby, jointly and severally, irrevocably and unconditionally,
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of the Company, including its obligations under
Section 8.01 (the “Company Obligations”). Each Guarantor further agrees that the
due and punctual payment of such Company Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Company Obligation.

(b) Except as otherwise provided herein, each Guarantor waives presentment to,
demand of payment from and protest to the Company of any of the Company
Obligations, and also waives notice of acceptance of its guarantee hereunder and
notice of protest for nonpayment. The Guarantors’ guarantee of the Company
Obligations hereunder shall not be affected by (a) the failure of any Agent or
Lender to assert any claim or demand or to enforce any right or remedy against
either Borrower under the provisions of this Agreement; (b) any extension or
renewal of any of the Company Obligations; (c) any rescission, waiver, amendment
or modification of, or release from, any of the terms or provisions of this
Agreement or any other agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Company Obligations; or (e) any
other act, omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of any Guarantor to subrogation.

(c) Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Company
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Agent or Lender to
any balance of any deposit account or credit on the books of any Agent or Lender
in favor of the Company or any other Person.

(d) The guarantee of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Company Obligations, any impossibility in the performance of any of the
Company Obligations or otherwise.

(e) Each Guarantor further agrees that its guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Company Obligation is rescinded or must otherwise be
restored by any Agent or Lender upon the bankruptcy or reorganization of the
Company or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which any Agent or Lender may have at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Company to pay any Company Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, the Guarantors, jointly and severally,
hereby promise to and will, upon receipt of written demand by any Agent (acting
at the direction of (i) in the case of the U.S. Administrative Agent, the U.S.
Lenders holding a majority of the U.S. Commitments or, if the U.S. Commitments
have been terminated, the aggregate U.S. Revolving Credit Exposure of all U.S.
Lenders and (ii) in the case of the

 

71



--------------------------------------------------------------------------------

Canadian Administrative Agent, the Canadian Lenders holding a majority of the
Canadian Commitments or, if the Canadian Commitments have terminated, the
aggregate Canadian Revolving Credit Exposure of all Canadian Lenders), forthwith
pay, or cause to be paid, to the Applicable Agent or Lender in cash an amount
equal to the unpaid principal amount of such Company Obligation then due,
together with accrued and unpaid interest thereon. The Guarantors further agree
that if payment in respect of any Company Obligation shall be due in Canadian
Dollars and/or at a place of payment other than New York and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or other event, payment of such Company Obligation in such
currency or at such place of payment shall be impossible, then, at the election
of the U.S. Administrative Agent, the Guarantors shall, jointly and severally,
make payment of such Company Obligation in U.S. Dollars (and with respect to
Obligations of Company under Section 8.01, in U.S. Dollars based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify the Agents and any Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.

(g) Upon payment by a Guarantor of any sums as provided above, all rights of
such Guarantor against the Company arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the Company
Obligations owed by the Company to the Agents and the Lenders.

(h) Except as otherwise provided in Section 5.09, nothing shall discharge or
satisfy the liability of the any Guarantor hereunder except the termination of
the Commitments, payment in full of the Loans made to the Company, the cash
collateralization of all reimbursement obligations in respect of Letters of
Credit then outstanding, and the payment or cash collateralization, as
applicable, of all other Company Obligations then outstanding.

ARTICLE IX

THE AGENTS

Each of the Lenders and each Issuing Bank hereby irrevocably appoint the U.S.
Administrative Agent and Canadian Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to each such Agent by
the terms hereof, together with such actions and powers as are reasonably
incidental thereto. The bank serving as the U.S. Administrative Agent and the
bank serving as the Canadian Administrative Agent hereunder shall each have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and each such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) neither
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) neither Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that such
Agent is required to exercise in writing as directed by the Required Lenders (or
such other

 

72



--------------------------------------------------------------------------------

number or percentage of the Lenders as shall be necessary under the
circumstances provided in Section 10.02) and (c) except as expressly set forth
herein, neither Agent shall have any duty to disclose, and neither Agent shall
be liable for the failure to disclose, any information relating to the Company
or any Subsidiary that is communicated to or obtained by such bank serving as an
Agent or any of its Affiliates in any capacity. Neither Agent shall be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or willful misconduct. Each Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to such Agent by a Borrower or a Lender, and neither Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder in connection herewith, (iii) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for either Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, either Agent may resign at any time by notifying the Lenders, each
Issuing Bank and the Company. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor acceptable to the Company. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
each Issuing Bank, appoint a successor Agent which shall be a bank with an
office in New York, New York, if such successor bank is the U.S. Administrative
Agent, or Toronto, if such successor bank is the Canadian Administrative Agent,
but, in each case, having a combined capital and surplus of at least
$500,000,000 or an Affiliate of any such bank. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to

 

73



--------------------------------------------------------------------------------

and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After an Agent’s resignation hereunder,
the provisions of this Article IX and Section 10.03 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as such Agent.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.

Each Lender also acknowledges that it will, independently and without reliance
upon either Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below and Section 5.01),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Company, to it at 1390 Enclave Parkway, Houston, Texas 77077-2027,
Attention of Ms. Kathy Oates Gish, Vice President and Treasurer (Telecopy No.
(281) 584-1792), with copies to Attention of General Counsel (Telecopy No.
(281) 584-2510);

(ii) if to the Canadian Borrower, to it at do the Company, at 1390 Enclave
Parkway, Houston, Texas 77077-2027, Attention of Ms. Kathy Oates Gish, Vice
President and Treasurer (Telecopy No. (281) 584-1792), with copies to Attention
of General Counsel (Telecopy No. (281) 584-2510);

(iii) if to a Guarantor, to it in care of the Company;

(iv) if to the U.S. Administrative Agent, to JPMorgan Chase Bank, N.A.,
Investment Bank Loan Operations - NA, 1111 Fannin Street, Floor 10, Houston,
Texas, 77002, Attention of Ryan G. Mader (Telecopy No. (713) 750-2956);

(v) if to the Canadian Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
Investment Bank Loan Operations - NA, 1111 Fannin Street, Floor 10, Houston,
Texas, 77002, Attention of Ryan G. Mader (Telecopy No. (713) 750-2956);

 

74



--------------------------------------------------------------------------------

(vi) if to JPMorgan Chase Bank, N.A., as Issuing Bank, to JPMorgan Chase Bank,
N.A., Investment Bank Loan Operations - NA, 1111 Fannin Street, Floor 10,
Houston, Texas, 77002, Attention of Ryan G. Mader (Telecopy No. (713) 750-2956);

(vii) if to an Issuing Bank other than JPMorgan Chase Bank, N.A., to it at the
address or telecopy number furnished by such Issuing Bank to the Company for
notices and other communications hereunder;

(viii) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A.,
Investment Bank Loan Operations - NA, 1111 Fannin Street, Floor 10, Houston,
Texas, 77002, Attention of Ryan G. Mader (Telecopy No. (713) 750-2956); and

(ix) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
U.S. Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agents and the
applicable Lender. Either Agent or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 10.02 Waivers; Amendments.

(a) No failure or delay by either Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by either Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan, the acceptance of a B/A or issuance of a Letter
of Credit shall not be construed as a waiver of any Default, regardless of
whether either Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company, and the Required Lenders or by the Company and the U.S.
Administrative Agent with the consent of the Required Lenders and, with respect
to any waiver, amendment or modification to

 

75



--------------------------------------------------------------------------------

Section 2.22, the Swingline Lender and each Issuing Bank; provided that no such
agreement shall (i) increase the Commitment of any Lender or decrease the fees
payable to any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or the amount of any LC Exposure or any amount
payable in respect of B/As or reduce the rate of interest thereon, without the
written consent of each Lender adversely affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or B/A or the
amount of any LC Exposure, or any interest thereon, or any fees or other amount
payable hereunder, or reduce the amount of, waive or excuse any such payment,
or, subject to Section 2.21, postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender adversely affected
thereby, (iv) change Section 2.18(c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) release all or substantially all of the
Guarantors from their obligations hereunder, other than as provided in
Section 5.09, without the written consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of either Agent, the Issuing Banks or the Swingline Lender hereunder without the
prior written consent of such Agent, each Issuing Bank or the Swingline Lender,
as the case may be. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section and any consent by any Lender pursuant
to this Section shall bind any assignee of its rights and interests hereunder.
Further, notwithstanding anything to the contrary contained herein, if the U.S.
Administrative Agent and the Company shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any
provision of this Agreement, then the U.S. Administrative Agent and the Company
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to this
Agreement.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) The Company shall pay (i) all reasonable out-of-pocket expenses incurred by
either Agent or any of their Affiliates and the Joint Bookrunners and Joint Lead
Arrangers in connection with the syndication and arrangement of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that, with respect to fees, charges and disbursements of
outside counsel, the Company’s reimbursement obligations under this clause
(i) shall be limited to the reasonable fees, charges and disbursements of a
single U.S. and Canadian counsel for the U.S. Administrative Agent and the
Canadian Administrative Agent, (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable out-of-pocket expenses incurred by either
Agent, any Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of any counsel for either Agent, the Issuing Banks or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made, the B/As accepted and purchased or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans, B/A
or Letters of Credit.

 

76



--------------------------------------------------------------------------------

(b) The Company shall indemnify each Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of a single U.S. and Canadian counsel
for such Indemnitees taken as a whole and in the case of a conflict of interest,
one additional U.S. and Canadian counsel to each group of affected Indemnitees
(to the extent necessary with respect to such groups) (and, if necessary, one
local counsel in any other relevant jurisdiction), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the arrangement, execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan, B/A or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of the Subsidiaries, or any Environmental Liability related in any way to
the Company or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, or willful misconduct or unlawful acts of such Indemnitee or
(B) result from disputes solely between Indemnitees (other than disputes
involving claims against any Person in its capacity as, or fulfilling its role
as, a Joint Bookrunner and Joint Lead Arranger or Agent or similar role in
respect of this Agreement) not involving any act or omission by the Company, any
Subsidiary or any Related Party of the Company.

(c) Without limiting any provision of this Agreement, it is the express
intention of the parties hereto that each Indemnified Person shall be
indemnified and held harmless against any and all losses, liabilities, claims or
damages arising out of or resulting from the ordinary sole or contributory
negligence of such Indemnified Person. Without prejudice to the survival of any
other obligations of either Borrower hereunder, the obligations of each Borrower
under this Section 10.03 shall survive the termination of this Agreement and/or
the payment or assignment of the Loans.

(d) To the extent that the Company fails to pay any amount required to be paid
by it to either Agent, any Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, such Issuing Bank or the Swingline Lender in its capacity as
such.

 

77



--------------------------------------------------------------------------------

(e) To the extent permitted by applicable law, neither an Indemnitee nor the
Company shall be liable to the Company or any Indemnitee in connection with its
activities related to this Agreement or in connection with any suit, action or
proceeding (i) for any damages arising from the use by unauthorized Persons of
information or materials sent through electronic, telecommunications or other
information transmission systems that are intercepted by such persons (except to
the extent arising from the bad faith, willful misconduct or gross negligence of
such Indemnitee or the Company, as applicable) or (y) for any special, indirect,
consequential or punitive damages (it being understood that, to the extent any
Indemnitee is liable to a third party for any special, indirect, consequential
or punitive damages, the Company’s indemnification obligations set forth in
clause (b) above shall apply, subject to the proviso contained in such clause
(b)).

(f) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor (including documentation reasonably supporting
such reimbursement or indemnification request).

SECTION 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) neither Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by either
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each Agent, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Company, provided, that no consent of the Company shall be required for
an assignment to a Lender or an Affiliate of a Lender or, if an Event of Default
has occurred and is continuing, for an assignment to any other assignee,
provided further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the U.S.
Administrative Agent within five Business Days after having received written
notice thereof;

 

78



--------------------------------------------------------------------------------

(B) the U.S. Administrative Agent, provided that no consent of the U.S.
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment; and

(C) the Swingline Lender and each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the U.S. Administrative Agent) shall
not be less than US$5,000,000 unless each of the Company and the U.S.
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the U.S.
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500;

(D) in the case of any such assignment of a Canadian Commitment or Canadian
Revolving Loan, the assignee shall be a Canadian Resident;

(E) the assignee, if it shall not be a Lender, shall deliver to the U.S.
Administrative Agent an Administrative Questionnaire; and

(F) no assignment shall be made to (1) the Company or any Subsidiary or any
Affiliate of the Company, (2) any Defaulting Lender or any of its Affiliates, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
Persons described in this clause (2) or (3) a natural person.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

79



--------------------------------------------------------------------------------

(iv) The U.S. Administrative Agent, acting for this purpose as an agent for each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, amounts in respect of B/As and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and each Borrower, each Agent, each Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the U.S. Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of either Borrower, either Agent, any
Issuing Bank or the Swingline Lender, sell participations to one or more banks
or other entities (other than the Company, any Subsidiary or any Affiliate of
the Company) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Agents, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii) and (iii) of the first
proviso of Section 10.02(b) or the postponement of any prepayment of a Canadian
Borrowing made pursuant to Section 2.11(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

80



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) as though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Participant Register shall be
available for inspection by the Company and any Recipient, at any reasonable
time and from time to time upon reasonable prior notice.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by either Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, acceptance of any B/A and issuance of any Letters of Credit, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that either Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and B/A, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the U.S.
Administrative Agent constitute the entire contract among the parties relating
to the subject

 

81



--------------------------------------------------------------------------------

matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the U.S. Administrative Agent and when the U.S. Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic photocopy (i.e., “PDF”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of either Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed, and the rights of the parties hereto
determined, in accordance with and governed by the law of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from either thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that either Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against either
Borrower or its properties in the courts of any jurisdiction.

 

82



--------------------------------------------------------------------------------

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an express agreement for the benefit of the Company
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any Affiliate of a Lender that is an actual or prospective counterparty to
any swap or derivative transaction relating to either Borrower and its
obligations or to such Affiliate’s advisors in connection with such transaction,
(g) with the consent of the Company or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to either Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Company (and in
the case of this clause (ii), the affected party receiving such information does
not have actual knowledge that

 

83



--------------------------------------------------------------------------------

such disclosure is in breach of a confidentiality obligation owed to the Company
or a Subsidiary). For the purposes of this Section, “Information” means all
information received from the Company relating to the Company, a Subsidiary or
its business, other than any such information that is available to any Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Company or is furnished or deemed furnished pursuant to Section 5.01(a)(i),
(b)(i), (d) or (e); provided that, in the case of information received from the
Company after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14 Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto (including the Canadian Borrower) agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Borrower. The obligations of the parties contained
in this Section 10.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

84



--------------------------------------------------------------------------------

SECTION 10.15 USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the USA Patriot
Act.

SECTION 10.16 Independence of Covenants. All covenants contained in this
Agreement shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that such action
or condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

SECTION 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), the Company acknowledges
and agrees that: (i) (A) the arranging and other services regarding this
Agreement provided by the Lenders are arm’s-length commercial transactions
between the Company and its Affiliates, on the one hand, and the Lenders, on the
other hand, (B) the Company has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Company is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby; (ii) (A) each of the Lenders
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Company or any of its Affiliates, or any
other Person and (B) no Lender has any obligation to the Company or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
no Lender has any obligation to disclose any of such interests to the Company or
its Affiliates.

SECTION 10.18 Waiver of Notice of Termination Under Existing Credit Agreement.
Each Lender that is a “Lender” under (and as defined in) the Existing Credit
Agreement (all of which Lenders constitute the “Required Lenders” under (and as
defined in) the Existing Credit Agreement) hereby waives any requirement under
the Existing Credit Agreement that notice be given prior to the prepayment of
loans or termination of commitments thereunder; provided that such commitments
are terminated by notice to the administrative agent under the Existing Credit
Agreement on the Effective Date.

[END OF TEXT]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

COMPANY:     SYSCO CORPORATION,       By:   /s/ Robert C. Kreidler       Name:  
Robert C. Kreidler       Title:  

Executive Vice President and

Chief Financial Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

CANADIAN BORROWER:     SYSCO INTERNATIONAL, ULC,       By:   /s/ Kathy Oates
Gish       Name:   Kathy Oates Gish       Title:   Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

GUARANTORS:     LINCOLN POULTRY & EGG CO.;    

SYSCO ALBANY, LLC;

SYSCO ARIZONA, INC.;

SYSCO ATLANTA, LLC;

SYSCO AUSTIN, INC.;

SYSCO BALTIMORE, LLC;

SYSCO BARABOO, LLC;

SYSCO BOSTON, LLC;

SYSCO CENTRAL ALABAMA, INC.;

SYSCO CENTRAL CALIFORNIA, INC.;

SYSCO CENTRAL FLORIDA, INC.;

SYSCO CENTRAL ILLINOIS, INC.;

SYSCO CENTRAL PENNSYLVANIA, LLC;

SYSCO CHARLOTTE, LLC;

SYSCO CHICAGO, INC.;

SYSCO CINCINNATI, LLC;

SYSCO CLEVELAND, INC.;

SYSCO COLUMBIA, LLC;

SYSCO CONNECTICUT, LLC;

SYSCO DENVER, INC.;

SYSCO DETROIT, INC.;

SYSCO EAST TEXAS, LLC;

SYSCO EASTERN MARYLAND, LLC;

SYSCO EASTERN WISCONSIN, LLC;

SYSCO GRAND RAPIDS, LLC;

SYSCO GULF COAST, INC.;

SYSCO HAMPTON ROADS, INC.;

SYSCO HOUSTON, INC.;

SYSCO IDAHO, INC.;

SYSCO INDIANAPOLIS, LLC;

SYSCO INTERMOUNTAIN, INC.;

SYSCO IOWA, INC.;

SYSCO JACKSON, LLC;

SYSCO JACKSONVILLE, INC.;

SYSCO KANSAS CITY, INC.;

SYSCO KNOXVILLE, LLC;

SYSCO LAS VEGAS, INC.;

SYSCO LINCOLN, INC.;

SYSCO LONG ISLAND, LLC;

SYSCO LOS ANGELES, INC.;

SYSCO LOUISVILLE, INC.;

SYSCO MEMPHIS, LLC;

SYSCO METRO NEW YORK, LLC;

SYSCO MINNESOTA, INC.;

SYSCO MONTANA, INC.;

SYSCO NASHVILLE, LLC;

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

   

SYSCO NEW MEXICO, LLC;

SYSCO NEW ORLEANS, LLC;

SYSCO NORTH DAKOTA, INC.;

SYSCO NORTHERN NEW ENGLAND, INC.;

SYSCO OKLAHOMA, LLC;

SYSCO PHILADELPHIA, LLC;

SYSCO PITTSBURGH, LLC;

SYSCO PORTLAND, INC.;

SYSCO RALEIGH, LLC;

SYSCO SACRAMENTO, INC.;

SYSCO SAN ANTONIO, INC.;

SYSCO SAN DIEGO, INC.;

SYSCO SAN FRANCISCO, INC.;

SYSCO SEATTLE, INC.;

SYSCO SOUTH FLORIDA, INC.;

SYSCO SOUTHEAST FLORIDA, LLC;

SYSCO SPOKANE, INC.;

SYSCO ST. LOUIS, LLC;

SYSCO SYRACUSE, LLC;

SYSCO USA I, INC.;

SYSCO USA II, LLC;

SYSCO VENTURA, INC.;

SYSCO VIRGINIA, LLC; and

SYSCO WEST COAST FLORIDA, INC.

      By:   /s/ Kathy Oates Gish       Name:   Kathy Oates Gish       Title:  
Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually and as U.S. Administrative Agent, By:  
/s/ Barry Bergman Name:   Barry Bergman Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, individually and as

Canadian Administrative Agent,

By:   /s/ Barry Bergman Name:   Barry Bergman Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A. By:   /s/ Sabrina Hassan Name:   Sabrina Hassan Title:  
Assistant Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A. (CANADA BRANCH) By:   /s/ Medina Sales de Andrade Name:  
Medina Sales de Andrade Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A. By:   /s/ Nathan R. Rantala Name:   Nathan R. Rantala
Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO BANK CAPITAL FINANCE CORPORATION (CANADA) By:   /s/ Raymond
Eghobamien Name:   Raymond Eghobamien Title:   Vice President   Wells Fargo
Capital Finance   Corporation Canada

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

TORONTO DOMINION (TEXAS) LLC By:   /s/ Kelly Hundal Name:   Kelly Hundal Title:
  Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

THE TORONTO-DOMINION BANK By:   /s/ Kelly Hundal Name:   Kelly Hundal Title:  
Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA By:   /s/ Mark Walton Name:   Mark Walton Title:  
Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY By:   /s/ Keith L. Burson Name:   Keith L. Burson
Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY By:   /s/ Matt McCain Name:   Matt McCain
Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

COMERICA BANK By:   /s/ Joey Powell Name:   Joey Powell Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION By:   /s/ M. Colin Warman Name:   M. Colin Warman
Title:   Assistant Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

ZIONS FIRST NATIONAL BANK By:   /s/ Jennifer Christopulos Name:   Jennifer
Christopulos Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Patrick Engel Name:   Patrick Engel
Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

HSBC BANK USA, N.A. By:   /s/ Sarah S. Knudsen Name:   Sarah S. Knudsen Title:  
Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON By:   /s/ Robert Besser Name:   Robert Besser Title:
  Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   US
COMMITMENT      CANADIAN
COMMITMENT      TOTAL
COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 110,000,000.00         —         $ 110,000,000.00   

JPMorgan Chase Bank, N.A., Toronto Branch

     —         $ 15,000,000.00       $ 15,000,000.00   

Bank of America, N.A.

   $ 110,000,000.00         —         $ 110,000,000.00   

Bank of America, N.A. (Canada Branch)

     —         $ 15,000,000.00       $ 15,000,000.00   

Wells Fargo Bank, N.A.

   $ 110,000,000.00         —         $ 110,000,000.00   

Wells Fargo Capital Finance Corporation (Canada)

     —         $ 15,000,000.00       $ 15,000,000.00   

Toronto Dominion (Texas) LLC

   $ 110,000,000.00         —         $ 110,000,000.00   

The Toronto-Dominion Bank

     —         $ 15,000,000.00       $ 15,000,000.00   

Goldman Sachs Bank USA

   $ 90,000,000.00       $ 10,000,000.00       $ 100,000,000.00   

The Northern Trust Company

   $ 60,000,000.00         —         $ 60,000,000.00   

Branch Banking and Trust Company

   $ 40,000,000.00       $ 10,000,000.00       $ 50,000,000.00   

Comerica Bank

   $ 40,000,000.00       $ 10,000,000.00       $ 50,000,000.00   

PNC Bank, National Association

   $ 40,000,000.00       $ 10,000,000.00       $ 50,000,000.00   

HSBC Bank USA, N.A.

   $ 50,000,000.00         —         $ 50,000,000.00   

U.S. Bank National Association

   $ 50,000,000.00         —         $ 50,000,000.00   

Zions First National Bank

   $ 50,000,000.00         —         $ 50,000,000.00   

The Bank of New York Mellon

   $ 40,000,000.00         —         $ 40,000,000.00      

 

 

    

 

 

    

 

 

 

TOTAL

   $ 900,000,000.00       $ 100,000,000.00       $ 1,000,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 3.07 - Subsidiaries

Entity List Report

 

Affiliates

  

Jurisdiction of

    Formation  

A.M. Briggs, Inc.

   Delaware

Baugh North Central Cooperative, Inc.

   Delaware

Bedell’s Foodservice, a division of Sysco Canada, Inc.

  

Buckhead Beef Company

   Delaware

Buckhead Beef of Florida, a division of Buckhead Beef Company

  

Buckhead Beef of New Jersey, a division of Buckhead Beef Company

  

Contract Administrative Services, Inc.

   Delaware

Economy Foods, Inc.

   California

Enclave Properties, LLC

   Delaware

Fin’s Seafood Distributors, a division of Sysco Canada, Inc.

  

Focus Foodservice, LLC

   Michigan

Frank & Dino, a division of Sysco Canada, Inc.

  

Freedman Food Service of Dallas, Inc.

   Texas

Freedman Food Service of Denver, Inc.

   Delaware

Freedman Food Service of San Antonio, LP

   Texas

Freedman Food Service, Inc.

   Texas

Freedman Meats, Inc.

   Delaware

Freedman-KB, Inc.

   Delaware

FreshPoint Arizona, Inc.

   Delaware

FreshPoint Atlanta, Inc.

   Georgia

FreshPoint California, Inc.

   Delaware

FreshPoint Central California, Inc.

   Delaware

FreshPoint Central Florida, Inc.

   Florida

FreshPoint Connecticut, LLC

   Delaware

FreshPoint Dallas, Inc.

   Delaware

FreshPoint Denver, Inc.

   Colorado

FreshPoint Il Paese, Inc.

   Texas

FreshPoint Las Vegas, Inc.

   Delaware

FreshPoint Nashville, Inc.

   Tennessee

FreshPoint North Florida, Inc.

   Florida

FreshPoint Oklahoma City, LLC

   Delaware

FreshPoint Pompano Real Estate, LLC

   Delaware

FreshPoint Puerto Rico, LLC

   Puerto Rico

FreshPoint San Francisco, Inc.

   California

FreshPoint South Florida, Inc.

   Florida

FreshPoint South Texas, LP

   Delaware

FreshPoint Southern California, Inc.

   California

FreshPoint Tomato, LLC

   Delaware

FreshPoint Vancouver, Ltd.

   Canada

FreshPoint, Inc.

   Delaware

Fulton Provision Co.

   Delaware

Goldberg and Solovy Foods, Inc.

   California

Guest Packaging, LLC

   Delaware

Guest Supply Asia, Limited

   Hong Kong

J.J. Derma Meats, a division of Sysco Canada, Inc.

  

 

Page 1 of 5



--------------------------------------------------------------------------------

Entity List Report

 

 

Lincoln Poultry & Egg Co.

   Nebraska

Malcolm Meats (Illinois Branch)

  

Malcolm Meats Company

   Delaware

Pallas Foods

   Ireland

SFS Canada I, LP

   Canada

SFS Canada II, LP

   Canada

SFS GP I, Inc.

   Canada

SFS GP II, Inc.

   Canada

Shenzhen Guest Supply Trading Co., Limited

   Hong Kong

Specialty Meat Holdings, LLC

   Delaware

Sysco Albany, LLC

   Delaware

Sysco Arizona Leasing, Inc.

   Delaware

Sysco Arizona, Inc.

   Delaware

Sysco Arkansas, a division of Sysco USA II, LLC

  

Sysco Asian Foods, Inc.

   Delaware

Sysco Atlanta, LLC

   Delaware

Sysco Austin, Inc.

   Delaware

Sysco Baltimore, LLC

   Delaware

Sysco Baraboo, LLC

   Delaware

Sysco Boston, LLC

   Delaware

Sysco Calgary, a division of Sysco Canada, Inc.

  

Sysco Canada, Company

   Nova Scotia

Sysco Canada, Inc.

   Canada

Sysco Central Alabama, Inc.

   Delaware

Sysco Central California, Inc.

   California

Sysco Central Florida, Inc.

   Delaware

Sysco Central Illinois, Inc.

   Delaware

Sysco Central Ohio, Inc.

   Ohio

Sysco Central Ohio, Ltd.

   Ohio

Sysco Central Ontario, Inc.

   Ontario

Sysco Central Pennsylvania, LLC

   Delaware

Sysco Charlotte, LLC

   Delaware

Sysco Chicago, Inc.

   Delaware

Sysco Cincinnati, LLC

   Delaware

Sysco Cleveland, Inc.

   Delaware

Sysco Columbia, LLC

   Delaware

Sysco Connecticut, LLC

   Delaware

Sysco Corporation

   Delaware

Sysco Denver, Inc.

   Colorado

Sysco Detroit, LLC

   Delaware

Sysco Disaster Relief Foundation, Inc.

   Texas

Sysco East Texas, LLC

   Delaware

Sysco Eastern Maryland, LLC

   Delaware

Sysco Eastern Wisconsin, LLC

   Delaware

Sysco Edmonton, a division of Sysco Canada, Inc.

  

Sysco Fine Meats Toronto, a division of Sysco Canada, Inc.

  

Sysco Fine Meats Vancouver, a division of Sysco Canada, Inc.

  

Sysco Foundation, Inc.

   Texas

 

Page 2 of 5



--------------------------------------------------------------------------------

Entity List Report

 

 

 

Sysco Freshcut Produce Toronto, a division of Sysco Canada, Inc.

  

Sysco Freshcut Produce Vancouver, a division of Sysco Canada, Inc.

  

Sysco George Town Limited

   Cayman Islands

Sysco Global Holdings, B.V.

   Netherlands

Sysco Global Resources, LLC

   Delaware

Sysco Global Services, LLC

   Delaware

Sysco Grand Cayman Company

   Cayman Islands

Sysco Grand Rapids, LLC

   Delaware

Sysco Guest Supply Canada Inc.

   Canada

Sysco Guest Supply Europe Limited

   United Kingdom

Sysco Guest Supply, LLC

   Delaware

Sysco Gulf Coast, Inc.

   Delaware

Sysco Halifax, a division of Sysco Canada, Inc.

  

Sysco Hampton Roads, Inc.

   Delaware

Sysco Holdings Limited

   New Brunswick

Sysco Holdings of B.C., Inc.

   Canada

Sysco Holdings of Kelowna, Inc.

   Canada

Sysco Holdings, LLC

   Delaware

Sysco Houston, Inc.

   Delaware

Sysco Idaho, Inc.

   Idaho

Sysco Indianapolis, LLC

   Delaware

Sysco Intermountain, Inc.

   Delaware

Sysco International Food Group, Inc.

   Florida

Sysco International, ULC

   British Columbia

Sysco Iowa, Inc.

   Delaware

Sysco Jackson, LLC

   Delaware

Sysco Jacksonville, Inc.

   Delaware

Sysco Jamestown, LLC

   Delaware

Sysco Kansas City, Inc.

   Missouri

Sysco Kelowna, Ltd.

   New Brunswick

Sysco Kingston, a division of Sysco Canada, Inc.

  

Sysco Knoxville, LLC

   Delaware

Sysco Las Vegas, Inc.

   Delaware

Sysco Leasing, LLC

   Delaware

Sysco Lincoln Transportation Company, Inc.

   Nebraska

Sysco Lincoln, Inc.

   Nebraska

Sysco Long Island, LLC

   Delaware

Sysco Los Angeles, Inc.

   Delaware

Sysco Louisville, Inc.

   Delaware

Sysco Memphis, LLC

   Delaware

Sysco Merchandising and Supply Chain Services, Inc.

   Delaware

Sysco Merger Ohio II, Inc.

   Delaware

Sysco Metro New York, LLC

   Delaware

Sysco Milton, a division of Sysco Canada, Inc.

  

Sysco Minnesota, Inc.

   Delaware

Sysco Moncton, a division of Sysco Canada, Inc.

  

Sysco Montana, Inc.

   Delaware

Sysco Nashville, LLC

   Delaware

 

Page 3 of 5



--------------------------------------------------------------------------------

Entity List Report

 

 

Sysco Nasys, a division of Sysco Canada, Inc.

  

Sysco Netherlands Partners, LLC

   Delaware

Sysco New Mexico, LLC

   Delaware

Sysco New Orleans, LLC

   Delaware

Sysco Newport Meat Company

   Delaware

Sysco North Central Florida, Inc.

   Delaware

Sysco North Dakota, Inc.

   Delaware

Sysco North Texas, a division of Sysco USA I, Inc.

  

Sysco Northern New England, Inc.

   Maine

Sysco Oklahoma, LLC

   Delaware

Sysco Philadelphia, LLC

   Delaware

Sysco Pittsburgh, LLC

   Delaware

Sysco Portland, Inc.

   Delaware

Sysco Quebec, a division of Sysco Canada, Inc.

  

Sysco Raleigh, LLC

   Delaware

Sysco Regina, a division of Sysco Canada, Inc.

  

Sysco Resources Midwest, Inc.

   Delaware

Sysco Resources Northeast, Inc.

   Delaware

Sysco Resources Services, LLC

   Delaware

Sysco Resources Southeast, Inc.

   Delaware

Sysco Resources Southwest, Inc.

   Delaware

Sysco Resources West, Inc.

   Delaware

Sysco Resources, Inc.

   Delaware

Sysco Riverside, Inc.

   Delaware

Sysco Sacramento, Inc.

   Delaware

Sysco San Antonio, Inc.

   Delaware

Sysco San Diego, Inc.

   Delaware

Sysco San Francisco, Inc.

   California

Sysco Seattle, Inc.

   Delaware

Sysco Services LLC

   Delaware

Sysco South Florida, Inc.

   Delaware

Sysco Southeast Florida, LLC

   Delaware

Sysco Spokane, Inc.

   Delaware

Sysco St. John’s, a division of Sysco Canada, Inc.

  

Sysco St. Louis, LLC

   Delaware

Sysco Syracuse, LLC

   Delaware

Sysco Thunder Bay, a division of Sysco Canada, Inc.

  

Sysco Toronto, a division of Sysco Canada, Inc.

  

Sysco USA I, Inc.

   Delaware

Sysco USA II, LLC

   Delaware

Sysco Vancouver, a division of Sysco Canada, Inc.

  

Sysco Ventura, Inc.

   Delaware

Sysco Ventures, Inc.

   Delaware

Sysco Victoria, Inc.

   Canada

Sysco Virginia, LLC

   Delaware

Sysco West Coast Florida, Inc.

   Delaware

Sysco West Texas, a division of Sysco USA I, Inc.

  

Sysco Winnipeg, a division of Sysco Canada, Inc.

  

 

Page 4 of 5



--------------------------------------------------------------------------------

Entity List Report

 

 

Sysco-Desert Meats Company, Inc.

     Delaware   

SYY Netherlands C.V.

     Netherlands   

The SYGMA Network, Inc.

     Delaware   

Walker Foods, Inc.

     New York   

 

Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Applicable Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facilities identified
below (including any guarantees in respect thereof) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

  1. Assignor:                          
                                                       

 

  2. Assignee:                          
                                                       

                     [and is an Affiliate of [Identify Lender]]

 

  3. Borrower[s]: Sysco Corporation [and Sysco International, ULC]

 

  4. [U.S. / Canadian] Administrative Agent: [JPMorgan Chase Bank, N.A., as U.S.
Administrative Agent under the Credit Agreement / JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Administrative Agent under the Credit Agreement]

 

  5. Credit Agreement: The $1,000,000,000 Credit Agreement dated as of
December 29, 2011, among Sysco Corporation, Sysco International, ULC, the
Guarantors party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as U.S. Administrative Agent and JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent.

 

Exhibit A-1



--------------------------------------------------------------------------------

  6. Assigned Interest:

 

Facilities Assigned

   Aggregate Amount
of Commitment for
all Lenders      Amount of
Commitment
Assigned      Percentage Assigned
of Commitment1  

U.S. Commitment

   $ 900,000,000       $           %   

Canadian Commitment

   $ 100,000,000       $           %   

Effective Date:                     , 20        [TO BE INSERTED BY [U.S. /
CANADIAN] ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

Exhibit A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:      Name:     Title:    

 

ASSIGNEE: [NAME OF ASSIGNEE] By:      Name:     Title:    

 

Exhibit A-3



--------------------------------------------------------------------------------

[Consented to and]2 Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as U.S. Administrative Agent

By:      Name:     Title:    

[Consented to:

 

SYSCO CORPORATION

By:      Name:     Title:   ]3

Consented to:

 

JPMORGAN CHASE BANK, N.A.,

as Issuing Bank and Swingline Lender

By:      Name:     Title:    

[INSERT OTHER ISSUING BANKS, IF ANY]

 

 

2

To be included only if the consent of the U.S. Administrative Agent is required
by Section 10.04(b)(i)(B) of the Credit Agreement.

 

3 

To be included only if the consent of the Company is required by
Section 10.04(b)(i)(A) of the Credit Agreement.

 

Exhibit A-4



--------------------------------------------------------------------------------

ANNEX 1

SYSCO CORPORATION

SYSCO INTERNATIONAL, ULC.

$1,000,000,000 CREDIT FACILITIES

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Transaction, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Transactions,
(iii) the financial condition of the Borrowers, any of the Subsidiaries or other
Affiliates of the Company or any other Person obligated in respect of any
Transaction or (iv) the performance or observance by the Borrowers, any of the
Subsidiaries or other Affiliates of the Company or any other Person of any of
their respective obligations under any Transaction.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on either
Agent or any other Lender, and (v) if it is a Canadian Lender, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on either Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Transactions, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Transactions are required to be performed
by it as a Lender.

 

Exhibit A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Applicable Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A-6



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER

([name of New Guarantor])

[date]

[                    ], a [                    ] (the “New Guarantor”), hereby
agrees with JPMorgan Chase Bank, N.A., as U.S. administrative agent (the “U.S.
Administrative Agent”) for the lenders (collectively, the “Lenders”) now or
hereafter party to that certain Credit Agreement (as the same may be restated,
amended and supplemented from time to time, the “Credit Agreement;” any
capitalized term defined in the Credit Agreement and used in this Joinder shall
have the meaning ascribed to it in the Credit Agreement) dated as of
December 29, 2011 among Sysco Corporation, a Delaware corporation (the
“Company”), Sysco International ULC., the Guarantors party thereto, the Lenders
party thereto, the U.S. Administrative Agent and JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Administrative Agent, as follows:

The New Guarantor has become a guarantor of the Senior Notes. In accordance with
Section 5.09(b) of the Credit Agreement and for good and valuable consideration,
receipt of which is hereby acknowledged, the New Guarantor hereby (a) ratifies,
adopts and joins the Credit Agreement as a party thereto and unconditionally
assumes all the obligations of a Guarantor thereunder; (b) agrees to be bound by
the provisions of the Credit Agreement as if the New Guarantor had been an
original party thereto; (c) expressly ratifies and confirms all of the
provisions, indemnifications, waivers, releases, restrictions, duties,
responsibilities and obligations of the Guarantors under the Credit Agreement,
and (d) confirms that, after joining the Credit Agreement as set forth above,
the representations and warranties set forth in the Credit Agreement with
respect to the New Guarantor as a Subsidiary (other than the representations and
warranties set forth in Section 3.04(b), Section 3.06 and Section 3.11 of the
Credit Agreement) are true and correct in all material respects (without
duplication of any materiality qualifier) as of the date of this Joinder.

For purposes of notices under the Credit Agreement, the notice address for the
New Guarantor is the same as that set forth in the Credit Agreement for the
other Guarantors.

IN WITNESS WHEREOF, this Joinder is executed and delivered as of
                    , 20        .

 

NEW GUARANTOR: [NAME OF GUARANTOR] By:      Name:     Title:    

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A., as U.S. Administrative Agent

Investment Bank Loan Operations — NA

1111 Fannin, Floor 10

Houston, Texas 77002

Attention: Ryan G. Mader

Telecopy: 713-750-2956

[Include Canadian Administrative Agent in the case of a Canadian Revolving
Borrowing]

JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent

Investment Bank Loan Operations — NA

1111 Fannin, Floor 10

Houston, Texas 77002

Attention: Ryan G. Mader

Telecopy: 713-750-2956

 

  Re: Credit Agreement dated as of December 29, 2011, by and among Sysco
Corporation, Sysco International, ULC, the Guarantors party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as U.S. Administrative Agent and
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the undersigned Borrower hereby makes the
requests indicated below:

 

  1. Class of Borrowing:

 

     U.S. Revolving Borrowing

 

     Canadian Revolving Borrowing

 

  2. Amount and currency of Borrowing:

 

    

 

Exhibit C-1



--------------------------------------------------------------------------------

  3. Type of Borrowing:

 

                      ABR Borrowing

 

                       Eurodollar Borrowing

 

                     Canadian Alternate Base Rate Borrowing

 

  4. Requested date of Borrowing:

 

    

 

  5. [Requested Interest Period for Eurodollar Borrowing:

 

                          ]

 

  6. Location and number of account to which funds are to be disbursed:

         

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Borrower. The Borrower represents and warrants that (i) the
representations and warranties of the Company set forth in the Credit Agreement
(other than the representations and warranties set forth in Section 3.04(b),
Section 3.06 and Section 3.11 thereof) shall be true and correct in all material
respects (without duplication of any materiality qualifier) on and as of the
date of the requested Borrowing and (ii) at the time of and immediately after
giving effect to the requested Borrowing, no Default shall have occurred and be
continuing.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,

[SYSCO CORPORATION]

[SYSCO INTERNATIONAL ULC.]

By:      Name:     Title:    

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SWINGLINE LOAN REQUEST

JPMorgan Chase Bank, N.A., as U.S. Administrative Agent

Investment Bank Loan Operations—NA

1111 Fannin, Floor 10

Houston, Texas 77002

Attention: Ryan G. Mader

Telecopy: 713-750-2956

 

  Re: Credit Agreement dated as of December 29, 2011, by and among Sysco
Corporation (the “Company”), Sysco International, ULC, the Guarantors party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as U.S.
Administrative Agent and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the Company hereby makes the requests
indicated below:

 

  1. Requested date of Swingline Borrowing:                     

 

  2. Amount of requested Swingline Borrowing: US$                    

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Company. The Company represents and warrants that (i) the
representations and warranties of the Company set forth in the Credit Agreement
(other than the representations and warranties set forth in Section 3.04(b),
Section 3.06 and Section 3.11 thereof) shall be true and correct in all material
respects (without duplication of any materiality qualifier) on and as of the
date of the requested Borrowing and (ii) at the time of and immediately after
giving effect to the requested Borrowing, no Default shall have occurred and be
continuing.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,

SYSCO CORPORATION

By:      Name:     Title:    

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT REQUEST

                                             , as Issuing Bank

                                                                              
                                      

Attention:                         

Telecopy:                         

JPMorgan Chase Bank, N.A., as U.S. Administrative Agent

Investment Bank Loan Operations — NA

1111 Fannin, Floor 10

Houston, Texas 77002

Attention: Ryan G. Mader

Telecopy: 713-750-2956

 

  Re: Credit Agreement dated as of December 29, 2011, by and among Sysco
Corporation (the “Company”), Sysco International, ULC, the Guarantors party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as U.S.
Administrative Agent and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the Company hereby makes the requests
indicated below:

 

  1.                  Issuance of Letter of Credit

 

                      Amendment, renewal or extension of Letter of Credit

 

  2. Date of requested issuance, amendment, renewal or extension:

 

    

 

  3. Date on which Letter of Credit is to expire:

 

    

 

  4. Amount of Letter of Credit:

 

     US$                    

 

Exhibit E-1



--------------------------------------------------------------------------------

  5. Name and address of beneficiary of Letter of Credit:

 

              

 

  6. [Insert such other information as necessary to prepare, amend, renew or
extend the Letter of Credit]

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Company. The Company represents and warrants that (i) the
representations and warranties of the Company set forth in the Credit Agreement
(other than the representations and warranties set forth in Section 3.04(b),
Section 3.06 and Section 3.11 thereof) shall be true and correct in all material
respects (without duplication of any materiality qualifier) on and as of the
date of the issuance, amendment, renewal or extension of the Letter of Credit
and (ii) at the time of and immediately after giving effect to the issuance,
amendment, renewal or extension of the Letter of Credit, no Default shall have
occurred and be continuing.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,

SYSCO CORPORATION

By:      Name:     Title:    

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF B/A REQUEST

JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent

Investment Bank Loan Operations — NA

1111 Fannin, Floor 10

Houston, Texas 77002

Attention: Ryan G. Mader

Telecopy: 713-750-2956

 

  Re: Credit Agreement dated as of December 29, 2011, by and among Sysco
Corporation, Sysco International, ULC (the “Canadian Borrower”), the Guarantors
party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as U.S.
Administrative Agent and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the Canadian Borrower hereby makes the
requests indicated below:

 

  1. Aggregate face amount of B/As to be accepted and purchased:

 

     C$                    

 

  2. Date of acceptance and purchase:

 

    

 

  3. Contract Period:

 

    

 

  4. Location and number of account to which the applicable Discount Proceeds
(net of applicable acceptance fees) are to be disbursed:

 

         

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Canadian Borrower. The Canadian Borrower represents and warrants
that (i) the representations and warranties of the Company set forth in the
Credit Agreement (other than the representations and warranties set forth in
Section 3.04(b), Section 3.06 and Section 3.11 thereof) shall be true and
correct in all material respects (without duplication of any materiality
qualifier) on and as of the date of the requested B/A Drawing and (ii) at the
time of and immediately after giving effect to the requested B/A Drawing, no
Default shall have occurred and be continuing.

 

Exhibit F-1



--------------------------------------------------------------------------------

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,

SYSCO INTERNATIONAL, ULC

By:      Name:     Title:    

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INTEREST ELECTION REQUEST

[Insert Applicable Agent]

                                                                              
                                      

Attention:                                     

Telecopy:                                     

 

  Re: Credit Agreement dated as of December 29, 2011, by and among Sysco
Corporation, Sysco International, ULC, the Guarantors party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as U.S. Administrative Agent and
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the undersigned Borrower hereby makes the
requests indicated below:

 

  1. Applicable [Borrowing / B/A Drawing]

 

     Date of [Borrowing / B/A Drawing]:                

 

     [Class of Borrowing:                  ]

 

     [Type of Borrowing:                  ]

 

     Amount of [Borrowing / B/A Drawing] to be [converted / continued]:
                

 

  2. Effective date of the election made pursuant to this request:

 

    

 

  3. Type of Borrowing resulting from this request:

 

                      ABR Borrowing

 

                      Eurodollar Borrowing

 

                      Canadian Alternate Base Rate Borrowing

 

                      B/A Drawing

 

Exhibit G-1



--------------------------------------------------------------------------------

  4. Requested [Interest Period for Eurodollar Borrowing / Contract Period for
B/A Drawing]:

 

                         ]

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Borrower. The Borrower represents and warrants that (i) the
representations and warranties of the Company set forth in the Credit Agreement
(other than the representations and warranties set forth in Section 3.04(b),
Section 3.06 and Section 3.11 thereof) shall be true and correct in all material
respects (without duplication of any materiality qualifier) on and as of the
date of the requested Borrowing and (ii) at the time of and immediately after
giving effect to the requested Borrowing, no Default shall have occurred and be
continuing.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,

[SYSCO CORPORATION]

[SYSCO INTERNATIONAL ULC.]

By:      Name:     Title:    

 

Exhibit G-2